Exhibit 10.1

 

EXECUTION VERSION

 

INDEPENDENT RETAILER AGREEMENT

 

THIS INDEPENDENT RETAILER AGREEMENT shall be deemed to be effective as of June
21, 2004 (the “Effective Date”) between DIRECTV, Inc., a California corporation
(“DIRECTV”) and KVH Industries, Inc., a Delaware corporation (“Retailer”), with
reference to the following:

 

A. DIRECTV operates a direct broadcast satellite service (“DBS Service”) through
which consumers may receive video, audio and other programming using specialized
digital satellite receiving equipment (“DIRECTV System”).

 

B. Retailer manufactures and sells and plans to operate a business selling,
installing and maintaining specialized mobile antennas and set-top box receivers
that enable passenger vehicles (as defined below) to receive DIRECTV
Programming, under the trade name “KVH Industries” through its authorized
dealers listed on Exhibit A attached hereto, as the same may be amended from
time to time in DIRECTV’s sole discretion (“Dealers”).

 

C. Retailer desires to act as one of DIRECTV’s commissioned independent
retailers for its DBS Service and solicit consumers to order certain DIRECTV
programming packages and services which are identified in Exhibit B attached
hereto, as the same may be amended from time to time (“DIRECTV Programming
Packages”).

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. APPOINTMENT OF INDEPENDENT RETAILER.

 

1.1 APPOINTMENT. DIRECTV hereby appoints Retailer as its commissioned
independent retailer to solicit subscriptions for the DIRECTV Programming
Packages (“Subscriptions”), on the terms and conditions herein. Retailer shall
only sign-up Subscriptions from owners or lessors of passenger vehicles in the
United States (the “Territory”) for receipt of DIRECTV Service in such passenger
vehicles. Passenger vehicles are defined to include automobiles and light trucks
(pick-up trucks, vans, sport utility vehicles) registered in any one of the 50
states of the United States. Retailer may solicit Subscriptions only for the
DIRECTV Programming Packages identified in Exhibit B attached hereto, and not
any other programming packages or services DIRECTV may offer. DIRECTV may amend
the list of DIRECTV Programming Packages from time to time on written notice to
Retailer. Retailer hereby accepts such appointment and shall use commercially
reasonable efforts to solicit Subscriptions and to promote and enhance DIRECTV’s
business, reputation and goodwill.

 

1.2 NO EXCLUSIVITY REQUIRED OF DIRECTV. DIRECTV may itself solicit Subscriptions
from consumers, either directly, indirectly, or in conjunction with any third
party, and may authorize parties other than Retailer to solicit Subscriptions,
for any compensation and upon any other terms as DIRECTV may determine in its
discretion. Such compensation and terms may differ from those provided Retailer
in this Agreement. Retailer acknowledges that DIRECTV and such other parties may
compete with Retailer in the solicitation of Subscriptions.

 

1.3 LIMITED EXCLUSIVITY REQUIRED OF RETAILER. In consideration of Retailer’s
having access to certain of DIRECTV’s confidential information regarding
DIRECTV’s business, and using DIRECTV’s logo in the promotion of the Retailer’s
Products (as defined below), Retailer agrees that it will not directly or
indirectly, promote, advertise, market, offer, sell or solicit sales of any
audio/video multi-channel entertainment programming packages or equipment which
compete with DIRECTV or DIRECTV Systems in the passenger vehicle market during
the term in the Territory (the “Exclusive Obligation”). The parties agree and
acknowledge that the Exclusive Obligation described herein is a material term of
this Agreement and that the violation of this Subsection will cause substantial
harm to DIRECTV. Accordingly, in addition to any other rights DIRECTV may have,
DIRECTV shall have the right to terminate this Agreement immediately for
Retailer’s material breach of this Section. Should DIRECTV enter into a
definitive binding agreement during the term with a direct competitor of
Retailer for the manufacture or marketing of specialized mobile antennas and
set-top box receivers that enable customers in passenger vehicles to receive
DIRECTV programming, Retailer’s Exclusive Obligation to DIRECTV would terminate
on the second anniversary of the Effective Date, or anytime thereafter should
DIRECTV enter into such an agreement thereafter.

 



--------------------------------------------------------------------------------

2. RETAILER’S GENERAL OBLIGATIONS.

 

2.1 [Reserved]

 

2.2 RETAIL DISPLAYS. Retailer shall cause its Dealers to prominently display, in
a high traffic area at each of its Dealer’s locations and in a manner reasonably
directed by DIRECTV, point of sale materials provided or approved by DIRECTV and
demonstration of the DIRECTV System which provides a live feed of DIRECTV
programming on a monitor of a size appropriate for passenger vehicles, unless
otherwise agreed in writing by DIRECTV. Retailer shall cause such Dealers to
keep such DIRECTV System turned on and tuned to such channels as DIRECTV may
designate during normal business hours.

 

2.3 TRAINING. DIRECTV shall provide training and training materials regarding
its DBS Service and DIRECTV programming to Retailer’s training personnel, as
DIRECTV reasonably deems necessary. Retailer shall train its own employees and
its Dealers to the reasonable satisfaction of DIRECTV. DIRECTV may request that
Retailer’s employees and Dealers attend supplementary training classes from time
to time. Retailer shall be responsible for all expenses and compensation of its
employees and Dealers during such training. Should DIRECTV elect to use its Home
Services Provider Network to install Retailer’s Products during the term,
Retailer shall provide all necessary training and services to the Home Services
Provider Network to enable capability.

 

2.4 SALES PERSONNEL.

 

(a) Retailer may allow only its employees (and not any other independent
contractors, sub-agents or other parties) to solicit, take or deliver any orders
for DIRECTV Programming Packages except with DIRECTV’s prior written consent,
which may be withheld in DIRECTV’s discretion. Retailer may utilize persons
other than its employees who have been properly trained in accordance with
Section 2.3 of this Agreement (the “Approved Third Parties”) to solicit orders
for DIRECTV Programming Packages if Retailer informs DIRECTV in writing of the
nature of the relationship with such Third Parties (e.g., independent contractor
providing installation service) prior to the launch of any specific solicitation
activity, and DIRECTV shall have the right, in its reasonable discretion, to
disapprove any relationship between Retailer and any third party.

 

(b) DIRECTV’s approval hereunder shall not be construed as an acknowledgement
that Retailer is complying with applicable laws. Retailer represents that it, as
well as any Approved Third Parties that Retailer contracts with, are operating
in compliance with applicable laws. Retailer will be responsible and liable for
any and all action or inaction taken by such Approved Third Parties in
connection with this Agreement. Notwithstanding the foregoing, in the event that
DIRECTV, in its reasonable discretion, determines that the Approved Third
Parties are not complying with the terms of this Agreement, DIRECTV may
immediately withdraw its approval of such Approved Third Parties and Retailer
shall immediately cease use of such Approved Third Parties in connection with
this Agreement.

 

2.5 ADVERTISING. Retailer shall promote and advertise DIRECTV and its DBS
Service for passenger vehicles, at its sole cost, using such marketing channels
and at such frequency as DIRECTV may reasonably designate and Retailer may
reasonably agree. All advertising materials using DIRECTV’s Marks (as
hereinafter defined) shall be subject to DIRECTV’s prior approval, which
approval may be withheld by DIRECTV in its sole and absolute discretion. No
approval shall limit Retailer’s obligation to comply with applicable law or be
deemed an endorsement of any advertising content except as it relates to
DIRECTV’s DBS Service. DIRECTV and Retailer shall work together on various
marketing activities associated with the DBS Service and Retailer’s Products.

 

2.6 STANDARD POLICIES. Retailer shall comply with and shall cause its Dealers to
comply with the standard policies and procedures DIRECTV may promulgate for its
independent retailers or sales agents in written notices, guidelines, and
bulletins, including, but not limited to, DIRECTV’s Trademark and Style Guide,
as the same may be amended from time to time (collectively, “Policies”). The
Policies shall be an integral part of this Agreement but may not impair any of
Retailer’s rights granted herein.

 

2.7 STANDARD OF CONDUCT. In all of its activities as a commissioned independent
retailer for DIRECTV and in its own DIRECTV System business and Retailer’s
Products business, Retailer shall conduct itself, and shall cause its Dealers to
conduct themselves, in a commercially reputable and ethical manner, shall comply
with all applicable laws, and shall engage in no deceptive sales practice or
other practice which impugns DIRECTV’s commercial reputation and goodwill.

 

2



--------------------------------------------------------------------------------

2.8 NO TYING. In no event may Retailer condition the sale of a DIRECTV
Programming Package upon the customer’s acquisition of any other product or
service (other than approved DIRECTV System and installation related thereto),
except as approved by DIRECTV in writing.

 

2.9 BOOKS AND RECORDS. Retailer shall maintain books and records relating to its
activities on behalf of DIRECTV for a minimum of three (3) years after their
creation and shall keep them at its principal place of business. DIRECTV may at
all times during business hours inspect such records and Retailer’s locations
for compliance thereunder.

 

2.10 COLLECTION AND ADMINISTRATION OF ANNUAL PROGRAMMING COMMITMENT AGREEMENTS.
For each and every Qualifying Subscriber and every existing DIRECTV subscriber
who agrees to activate and maintain a DIRECTV Programming Package for one year,
Retailer shall perform the following:

 

(a) Explain the terms and conditions of the Annual Programming Commitment
Agreement required by DIRECTV as described in Schedule 1 attached hereto and in
other materials provided by DIRECTV from time to time;

 

(b) Cause the customer to complete and execute the Annual Programming Commitment
Agreement;

 

(c) Verify, validate and certify, by reasonable means, the accuracy of the
information provided by the customer in the Annual Programming Commitment
Agreement;

 

(d) Complete the dealer portion of the Annual Programming Commitment Agreement;

 

(e) Provide a completed and executed copy of the Annual Programming Commitment
Agreement to the customer;

 

(f) Maintain a completed and executed copy of the Annual Programming Commitment
Agreement;

 

(g) When submitting an Order, as defined herein below, for a DIRECTV Programming
Package in accordance with the order procedures, indicate and notify DIRECTV, in
accordance with the procedures prescribed by DIRECTV, that a customer has
executed and agreed to the Annual Programming Commitment Agreement;

 

(h) Upon request by DIRECTV, provide the completed copy of the Annual
Programming Commitment Agreement; and

 

(i) For purposes of this Agreement, a “Qualifying Subscriber” shall mean an
owner or lessor of a passenger vehicle registered within the Territory from whom
Retailer procures an Approved Activation (as defined below) for a Subscription
for which Prepaid Programming Commission (as defined below) is payable under the
terms of this Agreement.

 

2.11 CUSTOMER RELATIONS, ETC. Retailer shall not (a) mislead, deceive or
otherwise misrepresent customers in connection with the terms and conditions of
the DIRECTV Programming Packages or the Annual Programming Commitment Agreement;
(b) force or coerce customers into executing the Annual Programming Commitment
Agreement; (c) falsify any information contained in the Annual Programming
Commitment Agreement; or (d) falsely claim that a customer has executed the
Annual Programming Commitment Agreement. In the event Retailer breaches or
otherwise violates this Section, in addition to any other rights it may have,
DIRECTV shall have the right to terminate this Agreement immediately upon
written notice to Retailer.

 

3. RETAILER’S PRODUCTS BUSINESS.

 

3.1 RETAILER’S OWN ACCOUNT. Retailer shall conduct all of its DIRECTV System and
Retailer’s Products fulfillment, sale, lease, installation scheduling,
installation, warranty, technical support, maintenance,

 

3



--------------------------------------------------------------------------------

and repair business (“DIRECTV System Business”) for its own account and not as
an agent for DIRECTV. At the request of DIRECTV, Retailer shall display notices
to its customers, in such form, places and manner as mutually agreed by Retailer
and DIRECTV, of such fact and that Retailer and not DIRECTV shall be responsible
for all of Retailer’s actions and Retailer’s Dealers’ actions in this regard.
DIRECTV disclaims any control over Retailer’s DIRECTV System business and
Retailer’s Products business except to the limited extent expressly provided
herein and to support and protect its activities as a commissioned independent
retailer for DIRECTV’s DBS Service.

 

3.2 APPROVED DIRECTV SYSTEM. All DIRECTV Systems offered by Retailer for use
with DIRECTV’s DBS Service must be compatible with such DBS Service and
manufactured by a supplier approved by DIRECTV. DIRECTV shall notify Retailer of
such approved DIRECTV Systems and suppliers. Retailer may take orders for
DIRECTV Programming Packages hereunder only from customers to whom its Dealers
sell or lease Retailer’s Products. “Retailer’s Products” shall mean the
TracVision A5 and future versions of such satellite television antenna designed
for use on passenger vehicles by Retailer, along with the set-top box receiver,
remote control and any other accessories associated therewith. Retailer shall be
responsible at its sole cost for the provision of Retailer’s Products. Retailer
shall use commercially reasonable efforts to develop technological improvements
and enhancements to Retailer’s Products during the Term, including incorporation
of reasonable technical recommendations from DIRECTV related to Retailer’s
Products.

 

3.3 BRANDING. Retailer shall brand Retailer’s Products with its logo and/or
trademark. DIRECTV shall have the right, but not the obligation, to jointly
brand Retailer’s Products at any time during the Term if mutually agreed upon by
the parties. Should DIRECTV decide to jointly brand a competing passenger
vehicle antenna and at the same time decide not to jointly brand Retailer’s
Products, Retailer is free from its Exclusive Obligation to DIRECTV set forth in
Section 1.3.

 

4. RATES AND TERMS OF SERVICES.

 

4.1 RATES. DIRECTV may determine the content, pricing, terms, and conditions of
its Programming Packages in its discretion. Retailer shall not represent that
DIRECTV Programming Packages may be obtained on any different terms or rates,
shall not impose additional or different terms and shall not offer customers any
discount, rebate, or other material benefits in consideration for subscribing to
them, except as expressly authorized by DIRECTV in writing.

 

4.2 CHANGES. DIRECTV may change the content, pricing, terms, conditions, and
availability of its Programming Packages from time to time in its discretion.
DIRECTV shall notify Retailer of such changes as soon as practicable. Retailer
shall promptly replace point of sale materials as necessary.

 

4.3 MISREPRESENTATIONS. If Retailer or one of its Dealers misrepresents or fails
to fully disclose any prices or other terms of DIRECTV Programming Packages to
any customer, it shall reimburse DIRECTV any amount which DIRECTV is compelled,
or in its reasonable judgment according to its standard business practices
decides, to pay or credit the customer in compensation for such
misrepresentation. In addition, DIRECTV shall be entitled to offset any such
payment or credit by DIRECTV to customers as a result of Retailer’s or its
Dealer’s misrepresentations or omissions against any amounts owed to Retailer by
DIRECTV.

 

5. ORDERS FOR SERVICE.

 

5.1 ORDER PROCEDURES. Retailer shall comply with the procedures set forth in
Exhibit C attached hereto, as the same may be amended by DIRECTV from time to
time upon written notice, regarding the receipt and delivery of orders for
DIRECTV Programming Packages (“Orders”). All Orders shall be subject to
acceptance or rejection by DIRECTV in its discretion.

 

5.2 NO FINANCING OR COLLECTION OF FEES. Retailer shall not provide financing for
Subscriptions or collect Subscription fees or other money due to DIRECTV from
DIRECTV subscribers (“Subscribers”), and all Subscription fees shall be billed
directly to the Subscriber by DIRECTV, unless otherwise approved in writing by
DIRECTV. Failure to comply with the provisions of this Section 5.2 shall be
deemed a material breach by Retailer that is incurable, and shall entitle
DIRECTV to immediately terminate this Agreement as set forth in Section 12.3.

 

4



--------------------------------------------------------------------------------

6. COMPENSATION.

 

6.1 PREPAID PROGRAMMING COMMISSIONS.

 

(a) In consideration of Retailer’s services in procuring Orders for DIRECTV
Programming Packages, DIRECTV shall pay Retailer commissions (“Prepaid
Programming Commissions”) in the amount and on the terms and conditions set
forth in the Commission Schedule attached hereto as Exhibit D, subject to later
chargeback on the terms described in Section 6.3. The parties agree and
acknowledge that the Prepaid Programming Commissions are generally payable upon
“Approved Activation.” For purposes of this Agreement, “Approved Activation”
shall mean an activation of a DIRECTV Programming Package by an owner/lessor of
a passenger vehicle registered in the Territory as a result of (a) DIRECTV’s
receipt of an “Order” for a DIRECTV Programming Package which is initially
procured by Retailer and delivered to DIRECTV in accordance with DIRECTV’s order
procedures as set forth in Exhibit C; and (b) DIRECTV’s acceptance of such Order
as an Approved Activation, as evidenced by the attachment of Retailer’s unique
agent number to the corresponding customer account. Notwithstanding the
foregoing, for administrative purposes, the parties agree that Retailer shall be
eligible to participate in the DIRECTV program commonly referred to as the
Buy-Down Program, pursuant to which Retailer will receive a portion of the
Prepaid Programming Commission upon purchase of certain authorized DIRECTV
Systems from participating DIRECTV System distributors. The Prepaid Programming
Commission payable to Retailer will appear as credit on invoice for DIRECTV
Systems purchased by Retailer from such distributor.

 

6.2 EXCEPTIONS. Retailer acknowledges that Retailer’s failure to properly follow
DIRECTV’s order procedures can prevent any such orders from being deemed an
Approved Activation for purposes of earning Prepaid Programming Commissions.
DIRECTV’s reasonable determination of whether Retailer has materially failed to
follow DIRECTV’s order procedures shall be determinative.

 

(a) Notwithstanding anything to the contrary herein, DIRECTV shall not be
required to pay any Prepaid Programming Commissions for:

 

(i) any Subscription canceled prior to the commencement of service;

 

(ii) any Orders made by a Subscriber to Retailer prior to the Effective Date of
this Agreement because such Orders shall be subject to the agreement in effect
prior to the effective date of this Agreement, if any;

 

(iii) any Orders for DIRECTV Programming Packages delivered to DIRECTV after
termination of this Agreement;

 

(iv) any Orders for which Retailer failed to comply with Section 2.10 of this
Agreement; or

 

(v) any DIRECTV Programming Package sold to a residential household,
recreational vehicle or marine vehicle.

 

(b) DIRECTV shall not be required to pay any Prepaid Programming Commission on
account of payments received by DIRECTV from Subscribers after the termination
of this Agreement, except as provided in Section 13.1.

 

6.3 CHARGEBACKS.

 

(a) All Prepaid Programming Commissions are based upon a full uninterrupted
purchase of the DIRECTV Programming Package purchased by the Subscriber for the
period of one (1) year (the “Commissionable Term”). If the Subscriber
terminates, cancels, or disconnects (whether initiated by Subscriber or DIRECTV)
his/her DIRECTV Programming Package prior to the end of the Commissionable Term,
or the Subscriber fails to pay DIRECTV for the entire uninterrupted
Commissionable Term of a DIRECTV Programming Package for which Retailer was paid
a Prepaid Programming Commission, then DIRECTV may charge back Retailer the
portion of the Prepaid Programming Commission corresponding to the unpaid
portion of such Commissionable Term. For example: if DIRECTV pays $50.00 to
Retailer as a Prepaid Programming Commission requiring a Commissionable Term of
one year for a DIRECTV Programming Package Subscription, and the Subscriber pays
DIRECTV only for the first 9 months of such package, then DIRECTV may charge
back Retailer 25% of the Prepaid Programming Commission, or $12.50.

 

5



--------------------------------------------------------------------------------

(b) If Retailer receives any other Prepaid Programming Commission or any other
amounts to which it is not entitled hereunder, DIRECTV may charge back such
amount from sums otherwise owing to Retailer.

 

6.4 CHANGES. Retailer acknowledges that the market for DBS Services is
competitive and unpredictable and that DIRECTV may need to adapt its marketing
cost structure to changing conditions from time to time. Accordingly, DIRECTV
may change the Prepaid Programming Commissions at any time, and from time to
time, in its discretion; provided that:

 

(a) DIRECTV shall give Retailer at least 45 days prior written notice of the
effective date of any such change;

 

(b) a change in Prepaid Programming Commissions shall be effective only with
respect to Orders transmitted to DIRECTV after the effective date of the change;
and

 

(c) Retailer may terminate this Agreement by written notice to DIRECTV,
delivered no later than 45 days after receipt of the change notice.

 

6.5 SHARING COMPENSATION PROHIBITED. Retailer shall not rebate or share any
Prepaid Programming Commissions with any other third party (whether or not an
authorized independent retailer or sales agent of DIRECTV). Retailer may not
combine sales of DIRECTV Programming Packages with another agent/retailer.
Retailer acknowledges that any orders submitted under another agent’s/retailer’s
account number or through such other agent’s electronic interface with DIRECTV,
including that of a Dealer, shall not be credited to Retailer for purposes of
calculating Prepaid Programming Commissions.

 

6.6 SET-OFFS BY DIRECTV. DIRECTV may set-off or recoup any amounts owed to it by
Retailer, or by its subsidiaries and affiliates, pursuant to this or any other
agreement with DIRECTV, and any damages suffered by DIRECTV due to Retailer’s
breach hereof or other misconduct, against any amounts which it owes to
Retailer. The foregoing does not limit DIRECTV’s right to recover any unrecouped
balance.

 

6.7 PAYMENT TERMS. DIRECTV shall pay Retailer applicable Prepaid Programming
Commissions within 65 days after the end of the accounting month, as determined
by DIRECTV, in which the applicable Approved Activation occurs. In no event
shall DIRECTV be required to pay such Prepaid Programming Commissions until such
time as accrued unpaid amounts total at least $50.

 

7. CONFIDENTIAL INFORMATION.

 

7.1 DIRECTV TRADE SECRETS. Retailer acknowledges that DIRECTV possesses and will
possess confidential information concerning its DBS Service business, such as
the identities and characteristics of its Subscribers, service and sales
methods, advertising, promotion and marketing strategies, programming
strategies, prices, design, technical specifications, performance and
manufacture of its products (“Technical Information”), and the terms and
conditions of this Agreement (collectively, “DIRECTV Trade Secrets”), and that
Retailer might have access to the DIRECTV Trade Secrets.

 

7.2 USE AND DISCLOSURE OF DIRECTV TRADE SECRETS. Subject to Section 7.5 below,
Retailer shall treat all information received from DIRECTV and designated as
“Confidential” or “Proprietary” as DIRECTV Trade Secrets. Retailer acknowledges
that the DIRECTV Trade Secrets constitute the valuable property of DIRECTV and
shall not acquire any interest in them other than the right to utilize them in
the exercise of its rights and the performance of its obligations hereunder.
Retailer shall not use the DIRECTV Trade Secrets in connection with any other
business or capacity, shall limit their permitted use and disclosure on a
need-to-know basis, and shall maintain them in confidentiality during and for
two (2) years after the term of this Agreement, provided however, that the
obligation of Retailer set forth in this Section 7.2 with respect to the
Technical Information shall survive the termination of this Agreement and shall
be indefinite and without time limit (subject to Section 7.5).

 

7.3 INDEPENDENT RETAILER TRADE SECRETS. DIRECTV acknowledges that Retailer
possesses and will possess confidential information concerning the design,
technical specifications, performance and manufacture of its products (“Product
Technology Information”), sales methods, advertising, promotion, marketing

 

6



--------------------------------------------------------------------------------

strategies, prices, and proposals to manufacturers of passenger vehicles
(collectively, “Retailer Trade Secrets”), and that DIRECTV might have access to
these Retailer Trade Secrets.

 

7.4 USE AND DISCLOSURE OF INDEPENDENT RETAILER TRADE SECRETS. Subject to Section
7.5 below, DIRECTV shall treat all information received from Retailer and
designated as “Confidential” or “Proprietary” as Retailer Trade Secrets. DIRECTV
acknowledges that the Retailer Trade Secrets constitute the valuable property of
Retailer and shall not acquire any interest in them other than the right to
utilize them in the exercise of its rights and the performance of its
obligations hereunder. DIRECTV shall not use the Retailer Trade Secrets in
connection with any other business or capacity, shall limit their permitted use
and disclosure on a need-to-know basis, and shall maintain them in
confidentiality during and for two (2) years after the term of this Agreement,
provided however, that the obligation of DIRECTV set forth in this Section 7.4
with respect to Product Technology Information shall survive the termination of
this Agreement and shall be indefinite and without time limit (subject to
Section 7.5).

 

7.5 EXCEPTIONS. A Party who has received Trade Secrets (“Receiving Party”) shall
not be liable for disclosure or use of any Trade Secrets of the other Party
(“Disclosing Party”) if such information:

 

(a) is in or enters the public domain, other than by breach of this Agreement or
disclosure (either deliberate or inadvertent) by the Receiving Party, prior to
such disclosure or use;

 

(b) is known to the Receiving Party at the time of first receipt, or thereafter
becomes known to the Receiving Party prior to or subsequent to such disclosure
without similar restrictions from a source other than the Disclosing Party, as
evidenced by written records; or

 

(c) is developed by the Receiving Party independently of any disclosure
hereunder, as evidenced by written records.

 

Should the Receiving Party be required to disclose Trade Secrets received
hereunder by order of a governmental agency, legislative body, or court of
competent jurisdiction, the Receiving Party shall promptly notify the Disclosing
Party thereof, and, upon the request of the latter, shall reasonably cooperate
with the Disclosing Party (at the Disclosing Party’s expense) in contesting such
disclosure. If after such contest disclosure is still required, then the
Receiving Party shall request confidential treatment of such information from
such governmental agency, legislative body, or court. Except in connection with
failure to discharge responsibilities set forth in the preceding sentence,
neither Party shall be liable in damages for any disclosures pursuant to such
governmental, legislative, or judicial order.

 

7.6 PRESS RELEASE. Neither party shall issue an independent press release with
respect to this Agreement or the transactions contemplated hereby unless
mutually agreed to by both parties. Promptly after the Effective Date, the
parties shall use their best reasonable efforts to agree upon a mutually
acceptable press release with respect to the parties’ general business
relationship under this Agreement and to jointly issue such press release at a
mutually agreed upon time, but in any event, within 30 days of the Effective
Date.

 

8. INSURANCE. Retailer shall maintain in force, during the term hereof and for
three (3) years after the term, policies of insurance issued by reputable
carriers, covering insurable risks and with limits as specified by DIRECTV on
Exhibit E hereto as amended by DIRECTV from time to time upon reasonable notice
to Retailer. Such policies shall name DIRECTV as an additional insured on
product liability and umbrella insurance and shall provide for thirty (30) days
prior written notice to DIRECTV of any material modification, cancellation, or
expiration of each policy. Retailer shall deliver certificates of insurance to
DIRECTV evidencing such uninterrupted coverage on DIRECTV’s request and upon any
renewal of such coverage.

 

9. INTELLECTUAL PROPERTY. DIRECTV shall provide Retailer with a logo and
trademark usage manual (“Usage Manual”) (which may be amended by DIRECTV from
time to time in its discretion) that specifies the permitted uses of DIRECTV’s
service marks, trademarks, and other commercial symbols (“Marks”). Retailer may
use the Marks only in accordance with the provisions of this Agreement and the
Usage Manual. Retailer shall not use any logo, trademark, service mark or trade
name of any supplier of DIRECTV (including, without limitation, entities
providing programming to DIRECTV) for any purpose except as expressly permitted
by such supplier. Retailer shall not acquire any right to any goodwill, Mark,
copyright, or other form of intellectual or commercial property of DIRECTV,
except for the limited use rights expressly granted herein.

 

7



--------------------------------------------------------------------------------

10. ASSIGNMENT.

 

10.1 ASSIGNMENT BY DIRECTV. This Agreement may be assigned by DIRECTV to any
entity which assumes the obligations of DIRECTV hereunder and acquires the right
and ability to perform them.

 

10.2 ASSIGNMENT BY RETAILER. This Agreement is made by DIRECTV in reliance on
the financial, business and personal reputation of Retailer and its ownership
and management. Accordingly, this Agreement may not be assigned or encumbered by
Retailer.

 

11. TERM.

 

11.1 TERM. The initial term of this Agreement shall commence on the Effective
Date hereof and shall continue, unless terminated in accordance herewith, for a
period of five (5) years.

 

11.2 RENEWAL. Except as provided below, the term shall automatically renew, upon
the same terms and conditions, for an unlimited number of successive renewal
terms of one year each. Either party may elect to cancel this Agreement for any
reason, effective upon the expiration of the then-current term, by delivering
written notice thereof to the other party at least forty-five (45) days prior to
such expiration.

 

12. TERMINATION. This Agreement shall be terminable upon the following
conditions:

 

12.1 TERMINATION FOR CAUSE. DIRECTV may terminate this Agreement upon six (6)
months’ written notice to Retailer if Retailer’s customer service, technical
and/or installation standards fall below a level that DIRECTV deems
satisfactory.

 

12.2 REGULATORY CHANGES. DIRECTV may terminate this Agreement immediately upon
written notice to Retailer if the Federal Communications Commission or any other
regulatory agency promulgates any rule or order which (a) in effect or
application substantially impedes DIRECTV from fulfilling its obligations
hereunder or from providing DBS Service, or (b) materially and adversely affects
DIRECTV’s ability to conduct a DBS Service business upon terms and conditions
acceptable to DIRECTV, in its reasonable discretion.

 

12.3 IMMEDIATE TERMINATION. DIRECTV may terminate this Agreement immediately
upon written notice to Retailer, without opportunity to cure, if Retailer or any
of its Dealers, as applicable, (a) knowingly misrepresents the DBS Service or
Programming Packages to customers or otherwise materially misleads them as to
their content, rates or terms; (b) violates any law or knowingly breaches the
standards of conduct set forth in Section 2.7; (c) knowingly uses or discloses
DIRECTV Trade Secrets in violation of Section 7; (d) commits a material breach
hereof which by its terms or nature is not curable; or (e) fails to submit,
within any three (3) month period during the term of this Agreement, at least
(3) Orders that are accepted as Approved Activations by DIRECTV.

 

12.4 BREACH BY INDEPENDENT RETAILER. Except as otherwise provided herein,
DIRECTV may terminate this Agreement immediately upon written notice if Retailer
fails to cure a breach of any material obligation hereunder which is curable,
within thirty (30) days after written notice specifying such breach.

 

12.5 BREACH BY DIRECTV. Except as otherwise provided herein, Retailer may
terminate this Agreement immediately upon written notice if DIRECTV fails to
cure a breach of any material obligation hereunder which is curable, within
thirty (30) days after written notice specifying such breach.

 

12.6 BANKRUPTCY OR CESSATION OF BUSINESS. Subject to applicable law, this
Agreement shall terminate automatically upon either party’s cessation of
business, election to dissolve, dissolution, insolvency, failure in business,
commission of an act of bankruptcy, general assignment for the benefit of
creditors, any levy, attachment or foreclosure, or the enforcement of any of the
rights of a secured creditor of Retailer or DIRECTV or the filing of any
petition in bankruptcy or for relief under the provisions of the bankruptcy
laws.

 

13. RIGHTS AND OBLIGATIONS UPON TERMINATION OR CANCELLATION.

 

13.1 COMPENSATION. DIRECTV shall pay to Retailer, after the termination hereof,
(a) any unpaid Prepaid Programming Commission which was earned by Retailer prior
to termination in accordance herewith, and

 

8



--------------------------------------------------------------------------------

(b) Prepaid Programming Commissions owing for Orders which Retailer properly
delivered to DIRECTV prior to termination, provided such Orders are accepted as
Approved Activations by DIRECTV. DIRECTV may in its discretion withhold payment
of Prepaid Programming Commissions, in whole or in part, until they are fully
earned as herein provided. WITHOUT LIMITATION, RETAILER IS NOT ENTITLED TO ANY
COMPENSATION WHATSOEVER FOR ORDERS WHICH ARE NOT DELIVERED TO DIRECTV, AS HEREIN
REQUIRED, PRIOR TO THE EFFECTIVE DATE OF TERMINATION, EVEN IF ORDERS DELIVERED
AFTER TERMINATION RESULT IN ACTIVE SUBSCRIPTIONS TO DIRECTV’S DBS SERVICE.

 

13.2 OBLIGATIONS OF RETAILER. Upon termination of this Agreement for any reason,
Retailer shall immediately cease using and shall, upon request of DIRECTV,
deliver to DIRECTV or destroy and certify such destruction promptly upon
request: (a) any unused DIRECTV sales literature; (b) all originals and copies
of completed and uncompleted Order forms and applications; and (c) all forms,
directives, policy manuals and other written information and materials supplied
to it by DIRECTV pursuant to this Agreement or which contain DIRECTV’s Marks. On
termination, Retailer shall immediately discontinue all sales of DIRECTV
Programming Packages and all use of DIRECTV’s Trade Secrets and shall cease to
identify itself as an authorized independent retailer or sales agent for
DIRECTV’s DBS Service or otherwise affiliated in any manner with DIRECTV.
Because of the difficulty in establishing the improper use of customer lists and
other confidential information, Retailer agrees that for a period of two (2)
years after termination, it shall not, on behalf of any other provider of
audio/video multichannel entertainment programming packages or equipment or on
its own behalf, solicit any Subscriber who was procured by Retailer and is a
Subscriber as of such termination date.

 

13.3 WAIVER OF CLAIMS. EACH PARTY WAIVES ANY RIGHT TO COMPENSATION AND DAMAGES
IN CONNECTION WITH THE PROPER TERMINATION OF THIS AGREEMENT IN ACCORDANCE
HEREWITH, TO WHICH IT MIGHT OTHERWISE BE ENTITLED UNDER ANY APPLICABLE LAW. BY
WAY OF EXAMPLE, BOTH PARTIES SHALL HAVE NO RIGHT, BASED ON SUCH TERMINATION, TO
ANY PAYMENT FROM DIRECTV FOR LOST BUSINESS, FUTURE PROFITS, LOSS OF GOODWILL,
REIMBURSEMENT OF EXPENDITURES OR INVESTMENTS MADE OR COMMITMENTS ENTERED INTO,
ADVERTISING COSTS, OVERHEAD OR OTHER COSTS INCURRED OR ACQUIRED BASED UPON THE
BUSINESS DERIVED OR ANTICIPATED UNDER THIS AGREEMENT.

 

13.4 SURVIVAL. The covenants and conditions herein which, by their terms or
nature, extend beyond the termination or expiration of this Agreement, shall
survive such termination or expiration until fully performed.

 

14. FORCE MAJEURE. Neither party shall be liable for any loss, damage, cost,
delay, or failure to perform in whole or in part resulting from causes beyond
such party’s control, including but not limited to, fires, strikes,
insurrections, riots, or requirements of any governmental authority.

 

15. INDEPENDENT CONTRACTOR RELATIONSHIP. Retailer is an independent contractor
authorized during the term hereof to solicit orders for DIRECTV Programming
Packages as a commissioned Retailer. Retailer is not a partner, franchisee, or
employee of DIRECTV for any purpose whatsoever. The provisions of this Agreement
are for the benefit only of the parties hereto, and no third party may seek to
enforce, or benefit from, these provisions.

 

16. INDEMNIFICATION. Except as provided below, each party shall defend and
indemnify the other, its affiliates and their respective employees, officers,
and directors from and against any and all third party claims and resulting
damages, costs, and other liabilities arising out of the indemnifying party’s
breach or alleged breach of its representations, warranties, covenants or
obligations under this Agreement, negligence, or other wrongful conduct.
Retailer shall defend and indemnify DIRECTV, its parents, subsidiaries,
affiliates and related companies, and its and their respective employees,
officers, directors, members, shareholders, successors and assignees from and
against any and all claims, damages, costs, expenses (including reasonable
attorneys’ fees) and other liabilities arising out of or in connection with any
claims of third parties: (a) for compensation or damages arising out of the
termination of this Agreement or of Retailer’s ability to take orders for
DIRECTV Programming Packages; (b) arising from, relating to or in connection
with Retailer’s Products, other than a claim of a breach of DIRECTV’s
representations set forth in Section 18.6; or (c) arising from, relating to or
in connection with a Dealer of Retailer’s or an Approved Third Party related to
the subject matter of this Agreement. Retailer shall have the right to control
the claims for which it provides indemnity with reasonable input from DIRECTV
including approval for settlement. DIRECTV shall not be required to indemnify
Retailer with respect to the content of any programming (including without
limitation claims relating to trademark, copyright, music, music performance and
other proprietary interests) unless and solely to the extent of any applicable
pass-through indemnification provided to DIRECTV

 

9



--------------------------------------------------------------------------------

by the providers of such programming. RETAILER WAIVES ANY RIGHT TO
INDEMNIFICATION ARISING OUT OF THE CONSTRUCTION, USE AND/OR OPERATION OF
DIRECTV’S SATELLITE(S) AND RELATED SYSTEMS.

 

17. LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF THE OTHER PARTY, WHETHER FORESEEABLE OR NOT AND WHETHER
BASED ON NEGLIGENCE OR OTHERWISE EXCEPT WITH RESPECT TO CLAIMS BY OR DAMAGES
AWARDED TO A THIRD PARTY AGAINST WHICH A PARTY TO THIS AGREEMENT HAS AN
OBLIGATION TO DEFEND AND INDEMNIFY. PROJECTIONS OR FORECASTS BY EITHER PARTY
SHALL NOT CONSTITUTE BINDING COMMITMENTS. IN NO EVENT SHALL DIRECTV’S DAMAGES TO
RETAILER, UNDER THIS AGREEMENT EXCEED THE AMOUNTS PAID OR DUE TO RETAILER FOR
THE SALE OF DIRECTV PROGRAMMING PACKAGES DURING THE PREVIOUS TWELVE (12) MONTH
PERIOD. THE COMPENSATION PROVIDED TO RETAILER HEREUNDER REFLECTS THIS ALLOCATION
OF RISK. NOTHING HEREIN SHALL LIMIT THE PARTY’S INDEMNIFICATION OBLIGATIONS
UNDER SECTION 16 ABOVE.

 

18. MISCELLANEOUS.

 

18.1 LAWS. This Agreement has been entered into in the State of California and
all issues with respect to the construction of this Agreement and the rights and
liabilities of the parties shall be governed by the laws of the State of
California, without regard to its conflicts of law rules.

 

18.2 INTEGRATION. This Agreement replaces any prior agreement, understanding and
commitment between the parties regarding Retailer’s appointment and performance
as a commissioned independent retailer or sales agent for DIRECTV for DIRECTV
Programming Packages, but specifically does not replace that certain Sales
Agency Agreement between the parties hereto dated February 21, 2001, as amended
on February 1, 2002. Retailer is not relying on any oral or written statements
or representations made by any DIRECTV employee or representative regarding such
matters other than those expressly set forth herein. The execution and delivery
of this Agreement do not change, amend or otherwise affect the rights and
obligations of Retailer or DIRECTV Enterprises, Inc. under the Bilateral
Agreement for Exchange of Proprietary Information between DIRECTV Enterprises,
Inc. and Retailer, dated January 10, 2000.

 

18.3 COMPLIANCE. Each party shall comply with all applicable laws, rules and
regulations of all governmental authorities.

 

18.4 EXPENSES. Each party shall pay all of its costs and expenses under this
Agreement and shall be solely responsible for the acts and expenses of its own
agents and employees.

 

18.5 AMENDMENTS. Any modification of this Agreement must be in writing and
signed by both parties, except as otherwise expressly provided herein. Retailer
acknowledges that the Policies promulgated by DIRECTV, in accordance with
Section 2.6, as well as the modifications to order procedures set forth in
Exhibit C, and any changes in compensation in accordance with Section 6.4 and
Section 8, as well as the modifications to insurance coverage set forth in
Exhibit E, do not constitute modifications requiring Retailer’s written consent.

 

18.6 AUTHORIZATION; CAPACITY.

 

(a) Retailer represents that the execution, delivery and performance of this
Agreement have been duly authorized, that it has the full right, power, and
authority to execute, deliver and perform this Agreement, and that such
execution, delivery and performance do not and will not conflict with any
agreement, instrument, order, judgment or decree to which it is a party or by
which it is bound.

 

(b) Retailer represents that it is not, and agrees to immediately notify DIRECTV
if it should become during the term hereof, a local telecommunications exchange
carrier, interexchange carrier, alternative access provider, wireless
telecommunications service provider (defined as an entity which holds a radio
frequency license under Title 3 of the Communications Act of 1934, as amended)
or a franchised cable company, and DIRECTV reserves the right to immediately
terminate this Agreement should Retailer become such.

 

10



--------------------------------------------------------------------------------

(c) DIRECTV represents that it (i) has the right to distribute the programming
in the DIRECTV Programming Packages listed on Exhibit B hereto, and (ii) has no
knowledge of any Federal Communications Commission statutes, laws, rules and
orders applicable to it which would be violated by this Agreement or the
transactions contemplated hereby.

 

18.7 NO IMPLIED WAIVERS. The failure of either party to require the performance
by the other of any provision of this Agreement shall not affect in any way the
right to require such performance at any later time nor shall the waiver by
either party of a breach of any provision hereof be deemed a waiver of such
provision.

 

18.8 NOTICES. Any notice or other written communication required or permitted to
be given by this Agreement shall be deemed given when personally delivered or
delivered by Federal Express or telecopied, or 3 business days after it has been
sent by U.S. first-class, certified or registered mail, postage prepaid,
properly addressed to the addresses set forth below the signatures herein.
Retailer shall provide a minimum of ten (10) days advance written notice to
DIRECTV in the event of any address or telephone change.

 

18.9 INVALID OR UNENFORCEABLE PROVISIONS. If any provision of this Agreement is
determined to be invalid or unenforceable, the provision shall be deemed severed
from the remainder, which shall remain enforceable. If any provision of this
Agreement does not comply with any law, ordinance or regulation of any
governmental or quasi-governmental authority, now existing or hereinafter
enacted, such provision shall to the extent possible be interpreted in such a
manner so as to comply with such law, ordinance or regulation, or if such
interpretation is not possible, it shall be deemed amended, to satisfy the
minimum requirements thereof.

 

18.10 GOVERNMENTAL APPROVALS. This Agreement shall be subject to all necessary
approvals of local, state and federal regulatory agencies.

 

18.11 TAXES. Any taxes asserted against Retailer or DIRECTV by any governmental
authority as a result of this Agreement shall be the responsibility of the
parties as follows: (a) Retailer shall be responsible for any taxes or levies
arising out of its performance hereunder, with the exception of any sales tax as
to which DIRECTV has provided Retailer the appropriate rate and Retailer has
forwarded such amount to DIRECTV; and (b) each party shall be responsible for
any taxes related to its income derived hereunder.

 

18.12 ARBITRATION.

 

(a) Any dispute or claim arising out of the interpretation, performance, or
breach of this Agreement, including without limitation claims alleging fraud in
the inducement, shall be resolved only by binding arbitration, at the request of
either party, in accordance with the rules of the American Arbitration
Association, modified as herein provided. The arbitrators shall be, to the
fullest extent available, either retired judges or selected from a panel of
persons trained and expert in the subject area of the asserted claims. If the
claim seeks damages of less than $250,000, one arbitrator shall decide it. In
all other cases, each party shall select one arbitrator, who shall jointly
select the third arbitrator. If for any reason a third arbitrator is not
selected within one month after the claim is first made, the third arbitrator
shall be selected in accordance with the rules of the American Arbitration
Association. The arbitrators shall apply California substantive law to the
proceeding, except to the extent Federal substantive law would apply to any
claim. An award may be entered against a party who fails to appear at a duly
noticed hearing. The arbitrators shall prepare in writing and provide to the
parties an award including factual findings and the reasons on which their
decision is based. The arbitrators shall not have the power to commit errors of
law or legal reasoning, and the award may be vacated or corrected on appeal to a
court of competent jurisdiction for any such error. The parties agree and
acknowledge that no class arbitration shall be permissible hereunder. The
decision of the arbitrators may be entered and enforced as a final judgment in
any court of competent jurisdiction. The parties shall share equally the
arbitrator’s fees and other costs of the arbitration.

 

(b) Notwithstanding the foregoing, the following shall not be subject to
arbitration and may be adjudicated only by the Los Angeles County, California
Superior Court or the U.S. District Court for the Central District of
California:

 

(1) any dispute, controversy, or claim relating to or contesting the validity of
DIRECTV’s right to offer DBS Service to the public or any of DIRECTV or
Retailer’s Trade Secrets, confidential information or Marks; and

 

11



--------------------------------------------------------------------------------

(2) the request by either party for preliminary or permanent injunctive relief,
whether prohibitive or mandatory, or provisional relief such as writs of
attachments or possession.

 

(c) This Section and any arbitration conducted hereunder shall be governed by
the United States Arbitration Act (9 U.S.C. Section 1, et seq.). The parties
acknowledge that the transactions contemplated by this Agreement involve
commerce, as defined in said Act. This Section 18.12 shall survive the
termination or expiration of this Agreement.

 

18.13 ATTORNEYS’ FEES. In the event of any litigation or arbitration between the
parties with respect to this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs of litigation, as the court or
tribunal may determine.

 

DIRECTV, INC.         DIRECTV Signature:  

/s/ Steven J. Cox

     

Date: 6/21/04

 

Address:

 

DIRECTV, Inc.

2230 East Imperial Highway

El Segundo, California 90245

           

Telecopy No.:

  (310) 535-5499            

 

KVH Industries, Inc.

By:

 

/s/ Martin Kits van Heyningen

   

(signature)

Martin Kits van Heyningen

[PRINT NAME]        

Title:

 

President and CEO

 

Location Address:

 

KVH Industries, Inc.

50 Enterprise Center

Middletown, RI 02840

 

Mailing Address:

 

Telecopy No.: (401) 849-0045

Telephone No.: (401) 845-3327

Federal I.D. or Social Security Number:                                         

 

Check One:

  ¨ Sole Proprietor

  ¨ Partnership

  x Corporation

 

NOTE: PLEASE ATTACH W-9

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE 1

ANNUAL PROGRAMMING COMMITMENT AGREEMENT



--------------------------------------------------------------------------------

Date _____________________

   [GRAPHIC] DIRECTV ANNUAL PROGRAMMING AGREEMENT     

Thank you for choosing to purchase DIRECTV® System equipment. By signing this
Annual Programming Agreement,

Customer (hereafter referred to as “I”/“me”/“you”/“your”) agrees to abide by the
following terms and conditions:

    

 

¨        Check here if you are a new residential DIRECTV customer.

 

¨        Check here if you are a current residential DIRECTV customer purchasing
an additional DIRECTV Receiver(s).

 

Programming Agreement: Within 30 days of purchase of your DIRECTV System
equipment, you agree to activate any DIRECTV® TOTAL CHOICE® programming package
(valued at $36.99 per month or above), any DIRECTV PARA TODOS® programming
package (valued at $33.99 per month or above), Phoenix TV, or Jadeworld
programming package. DIRECTV’S PROGRAMMING AND PRICING SUBJECT TO CHANGE AT ANY
TIME. The programming package must be maintained for a period of twelve (12)
consecutive months (without interruption) for each DIRECTV System purchased by
you, including additional DIRECTV Receivers ($4.99 per month per additional
receiver as long as all receivers are connected to the same phone line). After
you have fulfilled your twelve (12) month agreement to the required programming
package, you are not obligated to continue your subscription to DIRECTV
programming for any specific duration. Existing DIRECTV customers may activate
additional receivers with their existing DIRECTV programming package.

 

Consequences of Your Failure to Maintain Agreement: If you fail to maintain and
pay for twelve (12) consecutive months of the required programming package, you
agree that DIRECTV may charge you a prorated fee of up to one hundred fifty US
dollars ($150.00); within 14 days of downgrading or disconnecting your
programming, you have an option to send all of your DIRECTV System Equipment
(receiver[s] and remote control[s]) to DIRECTV in lieu of this payment. The
Equipment, including the Access Card inserted into each DIRECTV System Receiver
unit, must be returned to DIRECTV in good working order, normal wear and tear
excepted. See DIRECTV.com or call 1-800-DIRECTV for details.

 

THIS PROGRAMMING AGREEMENT IS SEPARATE AND DIFFERENT FROM ANY OTHER ANNUAL
AGREEMENT YOU MAY HAVE PREVIOUSLY MADE WITH DIRECTV AND IS FULLY ENFORCEABLE
UNDER THESE TERMS.

 

DIRECTV Customer Agreement: You hereby agree and acknowledge that this DIRECTV
Annual Programming Agreement sets forth additional terms and conditions
regarding your receipt of DIRECTV programming and activation of access cards and
shall be applied in conjunction with the DIRECTV Customer Agreement, a copy of
which is provided at DIRECTV.com and with your first bill.

 

Arbitration: You and DIRECTV agree that both parties will resolve any dispute
arising under this Agreement through binding arbitration as set forth in the
DIRECTV Customer Agreement.

 

Customers in NRTC Territory: This Agreement does not apply to customers who
activate DIRECTV System equipment in a territory served by members or affiliates
of the National Rural Telecommunications Cooperative.

 

FIRST NAME    MI    LAST NAME

¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨

   ¨   

¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨

 

STREET ADDRESS (NO P.O. BOXES)       CITY        STATE        ZIP CODE
___________________________________________________       ____________________
       __________        ____________________

 

DAYTIME PHONE

 

EVENING PHONE

(¨ ¨ ¨) ¨ ¨ ¨ - ¨ ¨ ¨ ¨

 

(¨ ¨ ¨) ¨ ¨ ¨ - ¨ ¨ ¨ ¨

BY SIGNING BELOW, I HEREBY AUTHORIZE AND AGREE THAT DIRECTV MAY, AT ITS SOLE
OPTION, CHARGE THE FEES DESCRIBED HEREIN TO THE CREDIT CARD DESIGNATED BELOW. I
WARRANT THAT I AM 18 YEARS OLD OR OLDER AND THAT ALL INFORMATION SUPPLIED BY OR
ABOUT ME IS ACCURATE. I HAVE READ AND AGREE TO THE ABOVE TERMS AND CONDITIONS.
Customer Signature ______________________________________________________  Date
__________________________

 

NOTE: DO NOT WRITE IN THIS SECTION. TO BE COMPLETED BY DEALER (IN BLUE OR BLACK
INK ONLY).

 

¨ PLEASE CHECK BOX IF DIRECTV SYSTEM IS BEING RETURNED BY CUSTOMER. MODEL(S)   
SERIAL NUMBER(S)   

ACCESS CARD NO.(S)

(FILL IN ALL 12 DIGITS – INCLUDING ZEROS)

          ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨           ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨           ¨ ¨ ¨
¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨

 

DEALER NAME    DIRECTV BILLING NO.    NAME OF SALESPERSON

___________________________________

   ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨    __________________________________

 

CREDIT CARD NUMBER  __  AMEX  __  VISA  __  MASTERCARD  __  DISCOVER   
EXPIRATION DATE (MM/YYYY) ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨    ¨ ¨ / ¨ ¨ ¨ ¨

 

(IF CUSTOMER DOES NOT HAVE A VALID CREDIT CARD, PLEASE COLLECT BOTH SOCIAL
SECURITY NUMBER AND DRIVER LICENSE NUMBER BELOW)

 

SOCIAL SECURITY NUMBER

¨ ¨ ¨ - ¨ ¨ - ¨ ¨ ¨ ¨

DRIVER LICENSE NUMBER    STATE ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨    ¨ ¨

 

PENDING ACCOUNT NUMBER (IF AVAILABLE)

¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨ ¨

 

BLUE – DEALER COPY / PINK – CUSTOMER COPY

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

RETAILER’S DEALERS

 

This Exhibit is subject to change by DIRECTV in its sole discretion. Therefore,
DIRECTV can approve new Retailer’s

Dealers and add them to this Exhibit for purposes of this Agreement from time to
time. DIRECTV can also delete certain

dealers from this Exhibit in its sole discretion from time to time.

 

14



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

COMPANY

--------------------------------------------------------------------------------

  

STREET

--------------------------------------------------------------------------------

  

CITY

--------------------------------------------------------------------------------

  

STATE

--------------------------------------------------------------------------------

   ZIP


--------------------------------------------------------------------------------

Angel Distributing

  

154 Business Centre Drive

  

Birmingham

   AL    35244

Audio Video Specialist

  

512 Beltline Road

  

Decatur

   AL    35601

CKR Automotive Products, Inc.

  

5415 Lamco Street

  

Montgomery

   AL    36121

CKR Mobile Electronics

  

2710 East South Blvd

  

Montgomery

   AL    36116-2512

CKR Mobile Electronics

  

540 Northeast Blvd

  

Montgomery

   AL    36117-2239

CKR Mobile Electronics

  

2259 Cobbs Ford Road

  

Prattville

   AL    36066-7703

HiFi Buys

  

7509 Crestwood Blvd

  

Birmingham

   AL    35210

HiFi Buys

  

1642 Montgomery Highway

  

Hoover

   AL    35216

HiFi Buys

  

6275 University Drive #42

  

Huntsville

   AL    35806

Planet Satellite

  

5101 Cyrus Circle

  

Birmingham

   AL    35242

Radio Active, Inc.

  

3147 Pecham Parkway

  

Pecham

   AL    35124

TNT Car Stereo

  

3110 Airport Blvd

  

Mobile

   AL    36606

AC Sport NW

  

2201 South Thompson C-5

  

Springdale

   AR    72964

AC Sport, Inc.

  

P.O. Box 6163

  

Sherwood

   AR    72124

Extreme Auto Restylers

  

3117 Waco Street

  

Fort Smith

   AR    72903

Beyond Technology

  

250 11th Street

  

Douglas

   AZ    85607

Coulter-Cadillac, Inc.

  

1188 East Camelback Road

  

Phoenix

   AZ    85014

Hook-up Motor Sports

  

3045 E. Main Street

  

Mesa

   AZ    85213

Lund Cadillac LLC

  

1311 East Bell Road

  

Phoenix

   AZ    85022

Mobile Dynamics

  

415 S 48th Street #101

  

Tempe

   AZ    85281

Signature Audio

  

8295 E Raintree Drive

  

Scottsdale

   AZ    85260

The Specialists

  

4695 N. Oracle Road

  

Tucson

   AZ    85705

The Specialists

  

600 E. Fry Blvd

  

Sierra Vista

   AZ    85635

The Specialists

  

4414 E. Speedway Blvd

  

Tucson

   AZ    85712

The Specialists

  

5602 E. Broadway

  

Tucson

   AZ    85711

The Specialists

  

6550 N. Thornydale Road #100

  

Tucson

   AZ    85741

A1 Satellite

  

403 E. San Bernardino Road

  

Covina

   CA    91723

Al & Ed's Autosound

  

2025 S. La Cienega

  

W. Los Angeles

   CA    90034

Al & Ed's Autosound

  

1393 E. Walnut

  

Pasadena

   CA    91106

Al & Ed's Autosound

  

4969 Van Nuys Blvd

  

Van Nuys

   CA    91403

Al & Ed's Autosound

  

340 N. Victory Blvd

  

Burbank

   CA    91502

Al & Ed's Autosound

  

12423 Wilshire Blvd

  

Los Angeles

   CA    90025

 

Page 1



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Al & Ed’s Autosound

  

17007 Hawthorne Blvd

  

Torrance

   CA    90260

Al & Ed’s Autosound

  

3131 Thousand Oaks Blvd

  

Thousand Oaks

   CA    91360

Al & Ed’s Autosound

  

8222 Tampa Avenue

  

Northridge

   CA    91335

Al & Ed’s Autosound

  

2301 S. Sepulveda Blvd

  

W. Los Angeles

   CA    90064

Al & Ed’s Autosound

  

1171 N. Tustin Avenue

  

Orange

   CA    92667

Al & Ed’s Autosound

  

16732 Beach Blvd

  

Huntington Beach

   CA    92648

Al & Ed’s Autosound

  

3020 W. Lincoln

  

Anaheim

   CA    92804

Al & Ed’s Autosound

  

6486 South Street

  

Lakewood

   CA    90713

Al & Ed’s Autosound

  

2518 Lincoln Blvd

  

Marina del Rey

   CA    90291

Al & Ed’s Autosound

  

2800 Harbor Blvd

  

Costa Mesa

   CA    92626

Al & Ed’s Autosound

  

600 South Brand Blvd

  

Glendale

   CA    91204

Al & Ed’s Autosound

  

3689 E. Colorado Blvd

  

Arcadia

   CA    91107

Al & Ed’s Autosound

  

1647 E. Imperial Highway

  

Brea

   CA    92821

Al & Ed’s Autosound

  

880 N. Rochester Blvd

  

Ontario

   CA    91764

Al & Ed’s Autosound

  

26705 Aliso Creek Road

  

Aliso Viejo

   CA    92656

Al & Ed’s Autosound

  

1175 Foothill Blvd

  

La Verne

   CA    91750

Al & Ed’s Autosound

  

5208 Jackson Drive #117

  

La Mesa

   CA    92041

Al & Ed’s Autosound

  

2070 Hacienda Drive #B

  

Vista

   CA    92083

Al & Ed’s Autosound

  

3740 Rosecrans Street

  

San Diego

   CA    92110

Al & Ed’s Autosound

  

8252 Clairemont Mesa Blvd

  

San Diego

   CA    92111

Al & Ed’s Autosound

  

1144 West Valley Parkway

  

Escondido

   CA    92025

Al & Ed’s Autosound

  

11608 Carmel Mtn Road

  

San Diego

   CA    92128

Al & Ed’s Autosound

  

41125 Winchester Road

  

Temecula

   CA    92591

All-Star Limo, Inc.

  

8351 Malloy Drive

  

Huntington Beach

   CA    92646

Audio Fonix

  

23221 Peralta Drive #A

  

Laguna Hills

   CA    92653

Audio Toyz

  

28622 Oso Parkway

  

Rancho Santa Margarita

   CA    92688

Beach Auto Sound

  

18042 Beach Blvd

  

Huntington Beach

   CA    92647

Becker Automotive Design

  

1711 Ives Avenue

  

Oxnard

   CA    93033

Best Sales, Inc. (dba Dealerworks)

  

1330 North Fourth Street

  

San Jose

   CA    95112

Big Toys

  

1171 Delilah Street

  

Corona

   CA    92879

California Automotive Concepts

  

1020 Hansen Way

  

Redwood City

   CA    94063

California Car Stereo

  

6620 N. Blackstone Avenue #A

  

Fresno

   CA    93710

Car Fidelity of North Hollywood

  

4864 Lankershim Blvd

  

North Hollywood

   CA    91601

 

Page 2



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Car Stereo Outlet

  

3910 Stevens Creek Blvd

  

San Jose

   CA    95129

Checkered Flag

  

8314 Sepulveda Blvd

  

Sepulveda

   CA    91343

Competition Soundworks

  

17538 Studebaker Road

  

Cerritos

   CA    90701

CPS

  

589 Rohnert Park Expressway

  

Rohnert Park

   CA    94928

Cynergy Innovations, Inc.

  

28475 Sun City Blvd

  

Sun City

   CA    92586

Dealer Works, Inc.

  

3304 Luyung Drive

  

Rancho Cordora

   CA    95742

Executive Class Automotive Ltd

  

22365 El Toro Road

  

Lake Forest

   CA    92630

Haas Auto Stereo, Inc.

  

5774 Uplander Way

  

Culver City

   CA    90230

Heimburg Sales Group, Inc.

  

3333 Sunrise Blvd

  

Rancho Cordova

   CA    95742

Invideo, Inc.

  

1123 S. Gretta Avenue

  

West Covina

   CA    91790

Just in Time Communications, Inc.

  

247 North 2nd Avenue

  

Upland

   CA    91786

LaJolla Audio

  

5161 Santa Fe Street

  

San Diego

   CA    92109

Legend Customs

  

10427 San Sevaine Way #D

  

Mira Loma

   CA    91752

Leisure Time Marketing

  

18242 Enterprise Lane

  

Huntington Beach

   CA    92648

Lotts, Inc.

  

600 Pacific Avenue

  

Santa Cruz

   CA    95060

Mark's Auto Sound

  

1217 E Las Tunas Drive

  

San Gabriel

   CA    91776

MCO Electronics

  

124-1 Woodruff Avenue

  

Downey

   CA    90241

Mitsubishi Electric

  

5665 Plaza Drive

  

Cypress

   CA    90630-0007

Mobile Fantasy, Inc.

  

9353 Reseda Blvd

  

Northridge

   CA    91324-2927

Modern Image

  

24571 Sunnymead Blvd

  

Moreno Valley

   CA    92553

Pacific Audio & Alarm, Inc.

  

303 North Placentia Avenue

  

Fullerton

   CA    92831

Paradyme, Inc.

  

1728 Fulton Avenue

  

Sacramento

   CA    95825

Phantom Electronics

  

2618 E. Thousand Oaks Blvd

  

Thousand Oaks

   CA    91362

Quixtar Communications Corporation

  

1000 E Dominguez Street

  

Carson

   CA    90746

Santa Barbara Auto Stereo

  

3234 State Street

  

Santa Barbara

   CA    93105

Satellite Innovations

  

7201 Haven Avenue #E

  

Rancho Cucamonea

   CA    91701

Sierra Select Distributors, Inc.

  

4320 Roseville Road

  

North Highlands

   CA    95660

Signal Source

  

5779 A-1 Winfield Blvd

  

San Jose

   CA    95123

Sound Scape

  

11890 Woodruff Avenue

  

Downey

   CA    90241

Special Vehicle Concepts

  

1000 W. Pacific Coast Highway

  

Newport Beach

   CA    92663

Stereo Habitat

  

1450 Camden Avenue

  

Campbell

   CA    95008

Street Sound Plus

  

16175 Roscoe Blvd

  

North Hills

   CA    91343

Streetnoyz

  

3450-A Kurtz

  

San Diego

   CA    92110

 

Page 3



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

T.M.S.    20928 Osborne Street #F    Canoga Park    CA    91304 The Good Guys   
3021 W. Lincoln Avenue    Anaheim    CA    92801 The Good Guys    18600 Gridley
Road    Artesia    CA    90701 The Good Guys    3000 Ming Avenue    Bakersfield
   CA    93304 The Good Guys    820 E. Imperial Highway    Brea    CA    92821
The Good Guys    21311 Victory Blvd    Canoga Park    CA    91303 The Good Guys
   2502 El Camino Real    Carlsbad    CA    92008 The Good Guys    3840 Grand
Avenue    Chino    CA    91710 The Good Guys    877 East H Street    Chula Vista
   CA    91910 The Good Guys    5500 Sunrise Blvd    Citrus Heights    CA   
95610 The Good Guys    17523 Colima Road    City of Industry    CA    91748 The
Good Guys    1280-A Willow Pass Road    Concord    CA    94520 The Good Guys   
301 Corte Madera Town Center    Corte Madera    CA    94925 The Good Guys    146
Serramonte Center    Daly City    CA    94015 The Good Guys    6705 Amador Plaza
Road    Dublin    CA    94568 The Good Guys    1731 East Bayshore    East Palo
Alto    CA    94303 The Good Guys    5800 Christie Avenue    Emeryville    CA   
94608 The Good Guys    1109 West Valley Parkway    Escondido    CA    92025 The
Good Guys    1350 Gateway Plaza    Fairfield    CA    94533 The Good Guys   
26542 Towne Center Drive    Foothill Ranch    CA    92610 The Good Guys    61
East Shaw Avenue    Fresno    CA    93710 The Good Guys    142 South Brand
Avenue    Glendale    CA    91204 The Good Guys    664 Southland Mall    Hayward
   CA    94545 The Good Guys    16672 Beach Blvd    Huntington Beach    CA   
92647 The Good Guys    8657 Villa La Jolla    La Jolla    CA    92037 The Good
Guys    5500 Crossmont Center Drive    La Mesa    CA    91942 The Good Guys   
23451 Calle de la Louisa    Laguna Hills    CA    92653 The Good Guys    6310
East Pacific Coast Highway    Long Beach    CA    90803 The Good Guys    100 N.
La Cienega    Los Angeles    CA    90048 The Good Guys    10831 West Pico Blvd
   Los Angeles    CA    90064 The Good Guys    13450 Maxella Avenue    Marina
Del Rey    CA    90292 The Good Guys    158 Ranch Drive    Milpitas    CA   
95035 The Good Guys    3900 Sisk Road    Modesto    CA    95356

 

Page 4



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

The Good Guys

   9137 Center Avenue #A    Montclair    CA    91763

The Good Guys

   2345 S. Atlantic    Monterey Park    CA    91754

The Good Guys

   9054 Tampa Avenue    Northridge    CA    91324

The Good Guys

   146 S. Main Street    Orange    CA    92668

The Good Guys

   3590 Tyler Street    Riverside    CA    92503

The Good Guys

   2121 Arden Way    Sacramento    CA    95825

The Good Guys

   7020 Stockton Blvd    Sacramento    CA    95823

The Good Guys

   3495 Sports Arena Blvd    San Diego    CA    92110

The Good Guys

   11485 Carmel Mountain Road    San Diego    CA    92128

The Good Guys

   1400 Van Ness Street    San Francisco    CA    94109

The Good Guys

   3201-20th Avenue    San Francisco    CA    94132

The Good Guys

   2675 Geary Blvd #202    San Francisco    CA    94118

The Good Guys

   3149 Stevens Creek Blvd    San Jose    CA    95117

The Good Guys

   886 Blossom Hill Road    San Jose    CA    95123

The Good Guys

   1960 Tully Road    San Jose    CA    95122

The Good Guys

   41 West Hillsdale Avenue    San Mateo    CA    94403

The Good Guys

   646 W. Hammer Lane    Stockton    CA    95207

The Good Guys

   12050 Ventura Blvd    Studio City    CA    91604

The Good Guys

   1247 W. El Camino Blvd    Sunnyvale    CA    94087

The Good Guys

   21436 Hawthorne Blvd    Torrance    CA    90503

The Good Guys

   310 S. Lake Avenue    Pasadena    CA    91101

The Good Guys

   1401 Hawthorne Blvd    Redondo Beach    CA    90278

The Good Guys

   2805 Santa Rosa Avenue    Santa Rosa    CA    95407

The Good Guys

   24840 Pico Canyon Road    Stevenson Ranch    CA    91381

The Good Guys

   2741 El Camino Real    Tustin    CA    92782

The Good Guys

   390 S. Mills Road    Ventura    CA    93003

The Good Guys

   2044 Mt. Diablo Blvd    Walnut Creek    CA    94596

The Good Guys

   1000 West Covina Parkway    West Covina    CA    91793

The JWS Company, Inc.

   2145 Greenleaf Street    Santa Ana    CA    92706

The JWS Company, Inc.

   18001 Medley Drive    Encino    CA    91316

The JWS Company, Inc.

   18001 Medley Drive    Encino    CA    91316

Traffic Jamz Car Audio

   15721 Ventura Blvd    Encino    CA    91436

Transonic

   5505 Moreno Street #104    Montclair    CA    91763

 

Page 5



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Tweeter    1144 Camino Del Rio North    San Diego    CA    92108 Tweeter    3445
Sports Arena Blvd    San Diego    CA    92110 Tweeter    1218 Broadway    Chula
Vista    CA    91911 Tweeter    1346 W. Valley Parkway    Escondito    CA   
92029 Tweeter    146 North El Camino Real    Encinitas    CA    92024 Tweeter   
865 East H Street    Chula Vista    CA    91910 Tweeter    5504 Balboa Avenue   
San Diego    CA    92111 Tweeter    72885 Hwy 111    Palm Desert    CA    92260
Tweeter    3502 Tyler Street    Riverside    CA    92503 Tweeter    5454
Grossmont Center Drive    La Mesa    CA    91942 Tweeter    3809 Grand Avenue   
Chino    CA    91710 Tweeter    995 Joshua Drive    Vista    CA    92083
Upstairs Car Stereo    8778 Plata Lane    Atascadero    CA    93422 Vehicle
Integrated Products    6060 Avenida Encinas    Carlsbad    CA    92008 West
Coast Customs    835 West Olive Street    Inglewood    CA    90301 Willie's
Motoring    525 E Manchester    Inglewood    CA    90301 Z Auto Sound    3896
Stevens Creek Blvd    San Jose    CA    95117 Zarb Electronics, Inc.    1750
California, Suite 117    Corona    CA    92881-3395 Drive-In Auto Sound    165
West Arvada    Colorado Springs    CO    80906 Drive-In Auto Sound    1352 N.
Academy Blvd    Colorado Springs    CO    80907 Drive-In Auto Sound    1749
Briargate    Colorado Springs    CO    80920 Drive-In Auto Sound    1404 Hwy 50
West    Pueblo    CO    81008 Kymat LLC (dba MAXAIR)    8484 S. Valley Highway
   Englewood    CO    80112 PDA, Inc.    8080 South Park Lane    Littleton    CO
   80120 Quality Autosound    586 S. Chambers Road    Aurora    CO    80017
Quality Autosound    7382 Federal Blvd    Westminster    CO    80030 Quality
Autosound    6895 Leetsdale Drive    Denver    CO    80224 Quality Autosound   
307 W. Littleton Blvd    Littleton    CO    80120 Quality Autosound    1701
Greeley Mall    Greeley    CO    80631 Quality Autosound    5450 Arapahoe Avenue
   Boulder    CO    80303 Quality Autosound    11870 N. Washington Street   
Northglenn    CO    80233 Quality Autosound    8990 W. Colfax Avenue    Lakewood
   CO    80215 Reil & Associates    5454 N. Washington Street    Denver    CO   
80216

 

Page 6



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Reil & Associates    5454 N. Washington Street    Denver    CO    80216 Reil &
Associates    5454 N. Washington Street    Denver    CO    80216 SBS Electronics
   6201 West 44th    Wheat Ridge    CO    80033 Tweeter    110 Slater Street   
Manchester    CT    06040 Tweeter    195 West Main Street    Avon    CT    06001
Tweeter    70 Universal Drive    North Haven    CT    06473 Tweeter    2661
Berlin Turnpike    Newington    CT    06111 Tweeter    Crystal Mall    Waterford
   CT    06385 Tweeter    109 Federal Road    Danbury    CT    06810 Tweeter   
1712 Boston Post Road    Milford    CT    06460 12-Volt Mobile Electronics   
309 H Street N.W.    Washington    DC    20001 Myer-Emco    2241 Wisconsin
Avenue    Washington    DC    20007 Sound of Tri-State    Unit 41 Tri-State Mall
   Claymont    DE    19703 Tweeter    5601 Concord Pike    Wilmington    DE   
19803 Tweeter    3926 Kirkwood Highway    Wilmington    DE    19808 Audio
Advisors, Inc.    2273-C Palm Beach Lakes Blvd    West Palm Beach    FL    33409
Audio Empire, Inc.    4585 118th Avenue North    Clearwater    FL    33762 Auto
Audio    33160 US 19 N    Palm Harbor    FL    34684 Car & Driver    176-A
Glades Road    Boca Raton    FL    33432 CarTronics    1800 NW 79th Avenue   
Miami    FL    33126 CarTronics    490 N.E. 167th Street    North Miami Beach   
FL    33162 CarTronics    8250 Biscayne Blvd    Miami    FL    33138 CarTronics
   13983 S. Dixie Highway    South Miami    FL    33176 CarTronics    7989 Pines
Blvd    Pembroke Pines    FL    33024 Custom Car Works    321 N. Congress Avenue
   Delray Beach    FL    33445 Five Star Car Audio & Accessories    17901 N.W.
27th Avenue    Miami    FL    33056 Fort Myers Auto Sounds, Inc.    4145 Fowler
Street    Fort Myers    FL    33901 JR Electronics    9568 SW 40th Street   
Miami    FL    33165 Palm Auto Security, Inc.    2919 E North Military Trail   
West Palm Beach    FL    33403 Quality TV    14212 S. Timiami Trail    North
Port    FL    34287 Sawgrass Dist.    P.O. Box 22985    Fort Lauderdale    FL   
33335 Sawgrass Ford    14501 West Sunrise Blvd    Sunrise    FL    33323 Sherrod
Vans    6464 Greenland Road    Jacksonville    FL    32258

 

Page 7



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Sound Advice    6307 South Tamiami Trail    Sarasota    FL    34231 Sound Advice
   4835 East Colonial Drive    Orlando    FL    32803 Sound Advice    614 East
Altamonte Drive    Altamonte Springs    FL    32701 Sound Advice    4008 North
Federal Highway    Fort Lauderdale    FL    33308 Sound Advice    2275 Palm
Beach Lakes Blvd    West Palm Beach    FL    33409 Sound Advice    2925 Tyrone
Blvd    St. Petersburg    FL    33710 Sound Advice    1102 East Fowler Avenue   
Tampa    FL    33612 Sound Advice    351 N.E. 51st Street    Boca Raton    FL   
33431 Sound Advice    7676 Peters Road    Plantation    FL    33317 Sound Advice
   1431 Sandlake Road    Orlando    FL    32819 Sound Advice    27205 US Highway
19 North    Clearwater    FL    34621 Sound Advice    9590 East Atlantic Blvd   
Jacksonville    FL    32211 Sound Advice    6000 Lake Gray Blvd    Jacksonville
   FL    32244 Sound Advice    12200 S.W. 88th Street    Miami    FL    33186
Sound Advice    12519 Cleveland Avenue    Fort Myers    FL    33907 Sound Advice
   4150 North 28 Terrace    Hollywood    FL    33021 Sound Advice    17641
Biscayne Blvd    Aventura    FL    33160 Sound Advice    4133 Tamiami Trail
North    Naples    FL    34103 Sound Advice    2415 North Monroe Street   
Tallahassee    FL    32303 Sound Advice    12089 US Highway 1    North Palm
Beach    FL    33408 Sound Advice    2905 North Dale Mabry    Tampa    FL   
33607 Sound Advice    11805 South Dixie Highway    Miami    FL    33156 Sound
Advice    8805 Southside Blvd    Jacksonville    FL    32256 Sound Advice   
11330 Pines Blvd    Pembroke Pines    FL    33026 Sound Advice    2501 SW 32
Terrace    Pembroke Pines    FL    33023 Speed & Truck World    1060 W Sunrise
Blvd    Fort Lauderdale    FL    33311 Streamline Marketing    1737 SW Cabin
Place    Palm City    FL    34990 Superior Car Stereo, Inc.    1100 South Dixie
Highway    Hollywood    FL    33020 Techni-Car, Inc.    450 Commerce Blvd   
Oldsmar    FL    34677 The Audio Itch of Tampa Bay    908 N. Dale Mabry    Tampa
   FL    33609 TLC Coachworks    20423 State Road 7    Boca Raton    FL    33428
Ultimate Audio    3699 S. Orange Blossom Trail    Orlando    FL    32839 United
Auto Radio & AC, Inc.    835 NE 2 Avenue    Fort Lauderdale    FL    33304

 

Page 8



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

American Radio    3080 Northfield Place    Roswell    GA    30076 Audio Visions
   1501 East Walnut Avenue    Dalton    GA    30721 Audio Warehouse    7700
Abercorn Street    Savannah    GA    31406 Cartunes, Inc.    5834 Roswell Road
   Atlanta    GA    30328 Entertainment Technology    155 Athens Highway 78   
Loganville    GA    30052 Hamby, Brooks, McKenzie, Inc.    2313 Manchester
Expressway    Columbus    GA    31904 HiFi Buys    2021 W. Lidell Road    Duluth
   GA    30096 HiFi Buys    1062-A Johnson Ferry Road    Marietta    GA    30068
HiFi Buys    4023 Lavista Road    Tucker    GA    30084 HiFi Buys    1311-B Mt.
Zion Road    Morrow    GA    30260 HiFi Buys    1155 Ernest Barrett Parkway   
Kennesaw    GA    30144 HiFi Buys    2059 Scenic Highway    Snellville    GA   
30078 HiFi Buys    6351 Douglas Blvd    Douglasville    GA    30135 HiFi Buys   
3310 Buford Drive    Buford    GA    30519 HiFi Buys    3690 Eisenhower Parkway
   Macon    GA    31206 HiFI Buys    105B Promenade Parkway    Fayetteville   
GA    30214 HiFi Buys    3655 Atlanta Industrial Drive    Atlanta    GA    30331
HiFi Buys    10889 Alpharetta Highway    Roswell    GA    30076 HiFi Buys    196
Alps Road    Athens    GA    30606 HiFi Buys    3135 Peachtree Road    Atlanta
   GA    30305 HiFi Buys    2545-H Hargrove Road    Smyrna    GA    30082 Ken’s
Audio Video, Inc.    3677 Mercer University Drive    Macon    GA    31204 Mobile
Soundwaves    2955 Peachtree Road    Atlanta    GA    30309 Murray’s    500
Thornton Road S-4    Lithia Springs    GA    30122 NORTHSIDE H2    1184 Spring
Street (Midtown)    Atlanta    GA    30309 Ralphs Vickers & Co.    329 Frey’s
Gin Road    Marietta    GA    30067 Sound Proof, Inc.    7447 Douglas Blvd   
Douglasville    GA    30135 Sound Sensations    337 Cobb Parkway    Marietta   
GA    30062 Sound Sensations    7037 Georgia Highway 85    Riverdale    GA   
30274 Zephyr Vans, Inc.    1950 Jimmie Daniel Road    Bogart    GA    30622 Ford
& Garland Radio, Inc.    1304 Locust    Des Moines    IA    50309 Aspen Sound   
350 Cherry Lane    Coeur D’Alene    ID    83814 Aspen Sound    8189 Westpark
Avenue    Boise    ID    83704

 

Page 9



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Ideal Audio    225 Yellowstone Avenue    Pocatello    ID    83201 Nvytel    4540
W. Overland Road    Boise    ID    83705 ABC Automotive Electronics    1401
Landmeir Road    Elk Grove    IL    60007 Audiosmith    755 N. Milwaukee Avenue
   Libertyville    IL    60020 Custom Sounds    5350 N. Illinois Street   
Fairview Heights    IL    62208 Custom Sounds    912 Milton Road    Alton    IL
   62002 Intasound Corp    (dba The Sound Advantage)    Harwood Heights    IL   
60706 Mid City Cellular, Inc.    830 N. Milwaukee Avenue    Chicago    IL   
60622 Music in Motion    14017 S. Cicero Avenue    Crestwood    IL    60445
Spectrum Sales, Inc.    1924 N. 78th Avenue    Elmwood Park    IL    60707
Tweeter    1202-1A West 75th Street    Downers Grove    IL    60516 Tweeter   
700 W. Town Line Road    Vernon Hills    IL    60061 Tweeter    935 East Gold
Road    Schaumburg    IL    60173 Tweeter    4411 Fox Valley Center Drive   
Aurora    IL    60505 Tweeter    1600 West 16th Street    Oak Brook    IL   
60523 Tweeter    3232 Lake Avenue    Wilmette    IL    60091 Tweeter    6119
Northwest Highway    Crystal Lake    IL    60014 Tweeter    6657 Grand Avenue   
Gurnee    IL    60031 Tweeter    1175 S. Randall Road    Geneva    IL    60134
Tweeter    7201 West Lake Street    River Forest    IL    60305 Tweeter    310
North 8th Street    West Dundee    IL    60118 Tweeter    2481 S. Wolf Road   
Des Plaines    IL    60018 Vogue Tyre & Rubber Co.    1101 Feehanville Drive   
Mount Prospect    IL    60056 Custom Auto Stereo    3311 S. East Street   
Indianapolis    IN    46227 Omni Entertainment Systems, Inc.    1151 Southpoint
Drive    Valparaiso    IN    46385 Ovation Audio Video Specialists    4270 West
38th Street    Indianapolis    IN    46254 Ovation Audio Video Specialists   
8802 South US 31    Indianapolis    IN    46227 Ovation Audio Video Specialists
   6609 East 82nd Street    Indianapolis    IN    46250 Ovation Audio Video
Specialists    2030 Sagamore Parkway    Lafayette    IN    47905 Ovation Audio
Video Specialists    1005 East Highway 131    Louisville    IN    47129 Ovation
Audio Video Specialists    2750 Tobey Drive    Indianapolis    IN    46219
Selective Systems Inc.    4230 S Madison Avenue    Indianapolis    IN    46227
Stewart Design    8211 Brooksville Road    Indianapolis    IN    46239

 

Page 10



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

TR Sales & Marketing    8425 Woodfield Crossing Blvd    Indianapolis    IN   
46240 TR Sales & Marketing    8425 Woodfield Crossing Blvd    Indianapolis    IN
   46240 KC Trends    10910 Johnson Drive    Shawnee    KS    66203 Ovation
Audio Video Specialists    4001 Nicholsville Road    Lexington    KY    40503
Ovation Audio Video Specialists    4600 Shelbyville Road    Louisville    KY   
40207 Ovation Audio Video Specialists    4241 Outer Loop Road    Louisville   
KY    40219 Roberts Mobile Electronics    11704 Shelbyville Road    Louisville
   KY    40203 Kirk's Ltd    9555 Airline Highway    Baton Rouge    LA    70815
Sunblock    11734 Highway 171 South    Leesville    LA    71446 Suncoast Sound
   3233 Breard Street    Monroe    LA    71201 Wright's Sound Gallery    7600
Youree Drive    Shreveport    LA    71105 Bumper to Bumper    583 Warren Avenue
   Brockton    MA    02301 Detailz Auto Accessories, Inc.    239 Turnpike Street
   Canton    MA    02021 MC Entertainment/Curry Audio    91 Medway Road   
Milford    MA    01757 Opus Marketing    66 Williams Avenue    Hyde Park    MA
   02136 Opus Marketing    15 Hawthorne Street    Malden    MA    02148 Osprey
at the Gallery, Inc.    895 Providence Highway    Norwood    MA    02062 Royale
Limousine Manufacturers    99 Newark Street    Haverhill    MA    01832 Tweeter
   40 Pequot Way    Canton    MA    02021 Tweeter    880 Commonwealth Avenue   
Boston    MA    02215 Tweeter    14 Needham Street    Newton    MA    02159
Tweeter    One Wheeler Road    Burlington    MA    01803 Tweeter    805
Providence Highway    Dedham    MA    02026 Tweeter    86 Worcester Road   
Framingham    MA    01701 Tweeter    Cape Town Plaza    Hyannis    MA    02601
Tweeter    1810 Washington Street    Hanover    MA    02339 Tweeter    30
Commerce Way    Seekonk    MA    02771 Tweeter    242 Andover Street    Peabody
   MA    01960 Tweeter    444 Broadway (Route 1)    Saugus    MA    01906
Tweeter    180 Pearl Street    Braintree    MA    02184 Tweeter    27 Holyoke
Street    Holyoke    MA    01040 Tweeter    Route 1 Allen Avenue    North
Attleboro    MA    02760 Tweeter    441 Southbridge Street    Auburn    MA   
01501

 

Page 11



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Tweeter    10 Pequot Way    Canton    MA    02021 Myer-Emco    10492 Auto Park
Drive    Bethesda    MD    20817 Myer-Emco    2B Bureau Drive    Gaithersburg   
MD    20878 Myer-Emco    1030 West Patrick Street    Frederick    MD    21703
Tweeter    6455 Dobbin Road    Columbia    MD    21045 Tweeter    10391
Reisertown Road    Baltimore    MD    21208 Tweeter    579 Baltimore Pike    Bel
Air    MD    21014 Tweeter    585 East Ordnance Road    Glen Burnie    MD   
21060 Tweeter    1017 York Road    Towson    MD    21093 Tweeter    11611 Old
Georgetown Road    Rockville    MD    20852 Radio City, Inc.    175 Apple Road
   Lewiston    ME    04240 Tweeter    335 Main Mall Road    S. Portland    ME   
04106 Area Auto Service, Inc.    14300 Telegraph    Taylor    MI    48180 Auto
America, Inc.    2366 Dix Highway    Lincoln Park    MI    48146 Auto Ameristar
Licensing Co.    34043 Ford Road    Westland    MI    48185 Auto Glass, Tint &
Accessories, Inc.    32056 Van Dyke    Warren    MI    48093 Ben-Jas
Enterprises, Inc.    8912 Telegraph    Redford    MI    48239 Blackmer-Dieringer
Mgt., Inc.    1705 E. West Maple    Walled Lake    MI    48390 Car Tunes Stereo
Center, Inc.    7163 Allen Road    Allen Park    MI    48101 Car Tunes Stereo
Center, Inc.    6395 Allen Road    Allen Park    MI    48101 Car Tunes Stereo
Center, Inc.    27051 Woodard Avenue    Berkley    MI    48072 Car Tunes Stereo
Center, Inc.    31560 Gratiot Avenue    Roseville    MI    48066 Car Tunes
Stereo Center, Inc.    7150 North Wayne Road    Westland    MI    48185 Cars N
Concepts    52161 U.S. Highway 131    Three Rivers    MI    49093 DLJ Auto
Excellence, Inc.    605 W. Ann Arbor Road    Plymouth    MI    48170 KVH
Industries, Inc.    2419 Kinglet Court    Lansing    MI    48911 New Wave Auto
Fashions, Inc.    21919 Allen Road    Woodhaven    MI    48183 Nu Star LLC, Inc.
   3771 Elizebeth Lake Road    Waterford    MI    48328 PK Partners, Inc.   
34043 Ford Road    Westland    MI    48185 Digital Home & Business    5600
Queens Avenue    Ostego    MN    55330 Mobile Innovations, Inc.    10817 Irwin
Avenue South    Bloomington    MN    55437 Custom Sounds    6960 S. Lindbergh   
St. Louis    MO    63129 Custom Sounds    1940 N. Highway 67    Florissant    MO
   63033

 

Page 12



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Custom Sounds

   247 Mid Rivers Mall Drive    St. Peters    MO    63376

Custom Sounds

   9809 Watson Road    St. Louis    MO    63126

Custom Sounds

   12160 St. Charles Rock Road    Bridgeton    MO    63044

Lynch Hummer

   2530 East Pitman Avenue    O’Fallon    MO    63366

R&R Sales Co.

   416 Big Bear Blvd    Columbia    MO    65202-3711

Stereo One (Car Fi)

   345 Kings Highway    Cape Girardeau    MO    63703

Stereo One (Car Fi)

   1600 S Glenstone    Springfield    MO    65804      26 Ponca Trail   
Kirkwood    MO    63122

Empress Audio

   3419 Market Street    Pascagoula    MS    39567

Empress Audio

   8080 Highway 49    Gulfport    MS    39502

Empress Audio

   321 Cross Park Drive    Pearl    MS    39208

Aspen Sound

   1300 W. Broadway    Missoula    MT    59802

Holden’s Hot Wheels

   424 2nd Street    Havre    MT    59501

Car Audiomasters, Inc.

   605 North Polk Street    Pineville    NC    28134

Carolina Custom Center

   960 Old Winston Road    Kernersville    NC    27284

Carwell Automotive, Inc.

   2010 Crooked Creek Road    Clayton    NC    27520

Freeman’s Car Stereo

   215 Lawton Road    Charlotte    NC    28216

Freeman’s Car Stereo

   1641 East Franklin Blvd    Gastonia    NC    28054

Freeman’s Car Stereo

   4821 South Blvd    Charlotte    NC    28217

Freeman’s Car Stereo

   3039 East Independence Blvd    Charlotte    NC    28205

Freeman’s Car Stereo

   675 Concord Parkway North    Concord    NC    28027

Freeman’s Car Stereo

   2030 Higwah 70 S.E.    Hickory    NC    28602

Freeman’s Car Stereo

   19010 Statesville Road    Cornelius    NC    28031

Freeman’s Car Stereo

   606 Stratford Road    Winston-Salem    NC    27104

Freeman’s Car Stereo

   3828 Highpoint Road    Greensboro    NC    27407

Freeman’s Car Stereo

   6149 Independence Blvd    Charlotte    NC    28212

Hendrick Chevrolet

   100 Cary Auto Mall Drive    Cary    NC    27511

Now! Audio Video

   5417 Sapp Road    Greensboro    NC    27409

Now! Audio Video

   1606-A S. Stratford Drive    Winston-Salem    NC    27103

Now! Audio Video

   7105 Glenwood Avenue    Raleigh    NC    27612

Now! Audio Video

   1810 Martin Luther King Jr. Pkwy    Durham    NC    27707

Now! Audio Video

   337 Crossroads Blvd    Cary    NC    27511

Now! Audio Video

   510 Meadowland Drive    Hillsborough    NC    27278

 

Page 13



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Pro Electronics

   1408 S. Saunders Street    Raleigh    NC    27603

Teaka Toys LLC

   310 North Front Street    Wilmington    NC    28401

Tops & Trends, Inc.

   700 Park Centre Drive    Kernersville    NC    27284

Tweeter

   4646 East Independence Blvd    Charlotte    NC    28212

Tweeter

   5415 South Boulevard    Charlotte    NC    28210

Tweeter

   9604 North Tryon Street    Charlotte    NC    28262

Electronics Marketing, Inc.

   4438 13th Avenue South    Fargo    ND    58106

Audio Video Specialist

   1640 N Bell    Fremont    NE    68025

Custom Car Stereo

   13 Plaistow Road    Plaistow    NH    03865

Tweeter

   301 South Broadway    Salem    NH    03079

Tweeter

   2001 Woodbury Avenue    Newington    NH    03801

Tweeter

   293 Daniel Webster Highway    Nashua    NH    03060

Tweeter

   1111 S. Willow    Manchester    NH    03103

6th Avenue Electronics

   331 Route 4 West    Paramus    NJ    07652

6th Avenue Electronics

   1734 Route 46 West    West Paterson    NJ    07424

6th Avenue Electronics

   612 West Mt. Pleasant Ave    Livingston    NJ    07039

6th Avenue Electronics

   22 Route 22 West    Springfield    NJ    07081

6th Avenue Electronics

   950 US 1 North    Woodbridge    NJ    07095

6th Avenue Electronics

   545 Route 18 South    East Brunswick    NJ    08816

6th Avenue Electronics

   310 Route 36 East    West Long Branch    NJ    07764

Gerber RV & Auto Center

   434 Demarest Avenue    Closter    NJ    07624

In Toons LLC

   11 Phyllis Street    Hazlet    NJ    07730

Mobile Innovations

   176 Route 46 East    Lodi    NJ    07644

Opus Marketing

   46 Tarn Drive    Morris Plains    NJ    07950

Opus Marketing

   46 Tarn Drive    Morris Planes    NJ    07950

Opus Marketing

   46 Tarn Drive    Morris Plains    NJ    07950

Sammsound

   1103 Bloomfield Avenue    West Caldwell    NJ    07006

Sound Effects

   174 Route 17 North    Paramus    NJ    07652

SR Communications

   1525 Prospect Street    Lakewood    NJ    08701

Suburban Auto Radio, Inc.

   219 White Horse Pike    Oaklyn    NJ    08107

Tweeter

   Route 38 & Alexander Avenue    Maple Shade    NJ    08052

Tweeter

   3311 Brunswick Place    Lawrenceville    NJ    08648

Tweeter

   1563 Almonesson Road    Deptford    NJ    08096

 

Page 14



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Tweeter

   4215 Black Horse Pike    May’s Landing    NJ    08336

Paradise Village Inc.

   4205 San Mateo N.E.    Albuquerque    NM    87110

Towne Crier Inc.

   2121 Main    Clovis    NM    88101

702 Motoring

   5075 S. Decatur Blvd    Las Vegas    NV    89118

Audio Xcellence

   6255 McLeod Drive #17    Las Vegas    NV    89120

The Good Guys

   4580 West Sahara Avenue    Las Vegas    NV    89102

The Good Guys

   4979 South Virginia    Reno    NV    89502

B&G Auto Distributors, Inc.

   421 5th Avenue    Pelham    NY    10803

Best Tire & Car Audio

   736 Northern Blvd    Great Neck    NY    11021

Bestway Coach Express, Inc.

   2 Mott Street    New York    NY    10013

C.C. Electronics Installations

   60 Willow Road    Watermill    NY    11976

Concept 2000

   1130-C Zerega Avenue    Bronx    NY    10462

Crown Auto Parts Co., Inc.

   135-01 Northern Blvd    Flushing    NY    11354

Custom Creations Superb Sound & Security

   2950 Avenue U    Brooklyn    NY    11229

Custom Kraft, Inc.

   810 Pennsylvania Avenue    Brooklyn    NY    11207

In Vision, Inc.

   1164 Sunrise Highway    Bayshore    NY    11706

P&L Electronics, Inc.

   7718 Flaltamds Avenue    Brooklyn    NY    11236

Tweeter

   161 Washington Road    Albany    NY    12205

Ultra Sounds

   237 Merrick Road    Lynnbrook    NY    11563

Ultrasmith Systems, Inc.

   554 West 38th Street    New York    NY    10018

Audi Visions, Inc.

   P.O. Box 33578    Cleveland    OH    44133

Columbus Car Audio

   2711 Morse Road    Columbus    OH    43231

Columbus Car Audio

   2933 Morse Road    Columbus    OH    43231

Columbus Car Audio

   6570 Riverside Drive    Dublin    OH    43017

Columbus Car Audio

   3784 West Broad Street    Columbus    OH    43228

Columbus Car Audio

   1922 Brice Road    Reynoldsburg    OH    43068

Electra Sound, Inc.

   5260 Commerce Parkway West    Parma    OH    44130

Funtrail Vans

   3966 Indianola Ave.    Columbus    OH    43214

Horizon Audio, Inc.

   5480 Whipple Avenue NW    North Canton    OH    44720

Mobile Electronics

   2330 Morse Road    Columbus    OH    43229

Park Performance

   516 4th Street N.W.    New Philadelphia    OH    44663

Car Trends

   4833 South Memorial Drive    Tulsa    OK    74145

David Lee Marketing

   P.O. Box 6310    Edmond    OK    73083

 

Page 15



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

David Lee Marketing, Inc.

  

3900 South Broadway

  

Edmond

   OK    73013

David Lee Marketing, Inc.

  

3900 South Broadway

  

Edmond

   OK    73013

David Lee Marketing, Inc.

  

3900 South Broadway

  

Edmond

   OK    73013

Freightliner Specialty Vehicles, Inc.

  

2300 S. 13th Street

  

Clinton

   OK    73601

Kenny's Auto Accessories

  

7737 E 42nd Place

  

Tulsa

   OK    74145

Country Coach, Inc.

  

135 E. 1st Avenue

  

Junction City

   OR    97448

Progressive Audio, Inc.

  

1313 Court Street

  

Medford

   OR    97501

Sound Choice, Inc.

  

730 S.E. Powell Blvd

  

Portland

   OR    97202

Sounds Fast

  

142 N.E. Revere Avenue

  

Bend

   OR    97701

Soundsational Car Audio

  

2940 W 11th Avenue

  

Eugene

   OR    97402

Stereo King Oregon, Inc.

  

12119 S.E. 82nd Avenue

  

Portland

   OR    97266

The Good Guys

  

1024 Green Acres Road

  

Eugene

   OR    97408

The Good Guys

  

11549 N.E. Glen Widing Road

  

Portland

   OR    97220

The Good Guys

  

9009 S.W. Hall Blvd

  

Tigard

   OR    97223

Perzan Auto Radio, Inc.

  

6409 Market Street

  

Upper Darby

   PA    19082

Tweeter

  

1502 Whitehall Mall

  

Whitehall

   PA    18052

Tweeter

  

9183 Roosevelt Blvd

  

Philadelphia (NE)

   PA    19114

Tweeter

  

4850 Carlisle Pike

  

Mechanicsburg

   PA    17055

Tweeter

  

166 Montgomery Mall

  

North Wales

   PA    19454

Tweeter

  

2920 Whiteford Road

  

York

   PA    17402

Tweeter

  

502 N. Oxford Valley Road

  

Langhorne

   PA    19047

Tweeter

  

601 Baltimore Pike

  

Springfield

   PA    19046

Tweeter

  

5125 Jonestown Road

  

Harrisburg

   PA    17112

Tweeter

  

1001 Ridge Pike

  

Conshohocken

   PA    19428

Tweeter

  

320 S. Henderson Road

  

King of Prussia

   PA    19406

Tweeter

  

1665 State Hill Road

  

Wyomissing

   PA    19610

Tweeter

  

268 Dekalb Pike

  

King of Prussia

   PA    19406

Tweeter

  

898-D Plaza Blvd

  

Lancaster

   PA    17601

Tweeter

  

2500 Moreland Road

  

Willow Grove

   PA    19090

Sound FX

  

339 Quaker Lane

  

West Warwick

   RI    02893

Sound FX

  

40 Highland Avenue

  

E. Providence

   RI    02914

Tweeter

  

21 Universal Blvd

  

Warwick

   RI    02886

CMA Inc.

  

2216 Gold Hill Road

  

Fort Mill

   SC    29708

 

Page 16



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

CMA Inc.

  

2216 Gold Hill Road

  

Fort Mill

   SC    29715

CMA Inc.

  

2216 Gold Hill Road

  

Fort Mill

   SC    29715

CMA Inc.

  

2216 Gold Hill Road

  

Fort Mill

   SC    29715

Freeman's Car Stereo

  

2205 Cherry Road

  

Rock Hill

   SC    29732

HiFi Buys

  

525 Haywood Road

  

Greenville

   SC    29670

HiFi Buys

  

1748 Town Centre Way

  

Mt. Pleasant

   SC    29464

HiFi Buys

  

225 West Blackstock Road

  

Spartanburg

   SC    29301

Rogers Stereo

  

525 Woodruff Road

  

Greenville

   SC    29607

Rogers Stereo

  

1233 Asheville Highway

  

Spartanburg

   SC    29303

Rogers Stereo

  

113 Beltline Blvd

  

Anderson

   SC    29622

Rogers Stereo

  

5411 Two Notch Road

  

Columbia

   SC    29223

American Radio

  

8105 Kingston Pike

  

Knoxville

   TN    37919

Cars & Trucks, Etc.

  

5390 Fox Plaza Drive

  

Memphis

   TN    38115

CarTronics

  

1815 Gallatin Road North

  

Madison

   TN    37115

CarTronics

  

5177 Hickory Hollow Parkway

  

Antioch

   TN    37013

Now! Audio Video

  

8416 Kingston Pike

  

Knoxville

   TN    37919

Stereo One

  

2408 Lamar Avenue

  

Memphis

   TN    38114

Tweeter

  

2114 Gunbarrel Road

  

Chattanooga

   TN    37412

Tweeter

  

2106 Gallatin Pike N

  

Madison

   TN    37115

Alamo Auto Supply

  

5923 Gateway West

  

El Paso

   TX    79925

Autosat TV

  

2384 S. Dairy Ashford

  

Houston

   TX    77077

Bonnie & Clyde

  

11311 Harry Hines #104

  

Dallas

   TX    75229

Clear Lake Car Stereo

  

382 West Main Street

  

League City

   TX    77573

Custom Car Stereo

  

7320 Southwest Freeway #120

  

Houston

   TX    77074

Custom Sounds

  

1200 S. Congress Avenue

  

Austin

   TX    78704

Custom Sounds

  

3909 IH35

  

Austin

   TX    78722

Custom Sounds

  

13026 Research Blvd

  

Austin

   TX    78750

Custom Sounds

  

8215 Research Blvd

  

Austin

   TX    78758

Custom Sounds

  

7077 San Pedro

  

San Antonio

   TX    78216

Custom Sounds

  

5388 Walzem Road

  

San Antonio

   TX    78218

Custom Sounds

  

5720 Bandera Road

  

San Antonio

   TX    78238

Custom Sounds

  

210 Hutchison Street

  

San Marcos

   TX    78666

Custom Sounds

  

7320 N. Mopac

  

Austin

   TX    78731

 

Page 17



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

David Lee Marketing, Inc.

  

10114 Champa

  

Dallas

   TX    75218

Dent Doctor of North Texas

  

2922 County Road 338

  

McKinney

   TX    75071

Executive Motoring

  

1208 Gessner Road

  

Houston

   TX    77055

Grand Prairie Audio Tint & Security, Inc.

  

1418 W Main Street

  

Grand Prairie

   TX    75050

Hawk Electronics

  

5718 Airport Freeway

  

Fort Worth

   TX    76117

Hawk Electronics

  

1216 W. Henderson

  

Cleburne

   TX    76033

Hawk Electronics

  

3201 W. Airport Freeway

  

Irving

   TX    75062

Hawk Electronics

  

3801 West George Bush Highway

  

Plano

   TX    75075

Hawk Electronics

  

1109 Northwest Highway

  

Garland

   TX    75041

Hawk Electronics

  

5759 SW Green Oaks Blvd

  

Arlington

   TX    76017

Hawk Electronics

  

5010 S. Hulen Street

  

Fort Worth

   TX    76132

Hawk Electronics

  

6411A Camp Bowie Blvd

  

Fort Worth

   TX    76116

Hawk Electronics

  

333 S.W. Wilshire Blvd

  

Burleson

   TX    76028

Hawk Electronics

  

8345 Agora Parkway

  

Selma

   TX    78154

Hawk Electronics

  

9993 IH-10 West

  

San Antonio

   TX    78230

Hawk Electronics

  

1617 N. Valley Mills Drive

  

Waco

   TX    76710

Hawk Electronics

  

1623 S. 1st Street

  

Lufkin

   TX    75901

Jack’s Mobile Electronics

  

1016 N. Valley Mills Drive

  

Waco

   TX    76710

JR Custom Auto

  

150 East Airport Freeway

  

Irving

   TX    75062

LWC Automotive Corp.

  

3603 Fredericksburg Road

  

San Antonio

   TX    78201

Martin Autopark

  

516 S Washington

  

Cleveland

   TX    77327

Mike’s Stereo Shop

  

304 South Timberland

  

Lufkin

   TX    75901

Mobile One

  

7039 Southwest Freeway

  

Houston

   TX    77074

Mobile One

  

11040 Kingspoint Road

  

Houston

   TX    77075

Mobile One

  

2507 FM 1960 West

  

Houston

   TX    77068

Mobile One

  

6650 South Highway 6

  

Houston

   TX    77083

Mobile One

  

10516 Old Katy Road

  

Houston

   TX    77043

Mobile One

  

13469 East Freeway

  

Houston

   TX    77015

Mobile One

  

25919 Interstate 45 North

  

Spring

   TX    77380

Mobile One

  

9771-A FM 1960 Bypass West

  

Humble

   TX    77338

Music Systems

  

4021 N. Mesa

  

El Paso

   TX    79902

Music Systems

  

11245 Rojas

  

El Paso

   TX    79935

Performance Car Audio

  

3703 Nedeland Avenue

  

Nedeland

   TX    77627

 

Page 18



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Progressive Concepts, Inc.    5718 Airport Freeway    Fort Worth    TX    76117
Protech Electronics, Inc.    3884 S. Shiloh Road #100    Garland    TX    75041
Regency Conversions    2800 Golden Triangle Blvd    Fort Worth    TX   
76177-7016 Rick’s Detailing    5146 Ayers    Corpus Christi    TX    78415 Star
Customs, Inc.    8950 Research Blvd    Austin    TX    78758 The Monster Sound
   1400 Airway Blvd    El Paso    TX    79925 The Warehouse    6600 Montana,
Suite Q    El Paso    TX    79925 TNT Audio    4803 N. Navarro    Victoria    TX
   77904 Travis & Associates    8278 Warren Road    Houston    TX    77040 Tunes
& Tint    2303 S. Western Street    Amarillo    TX    79109 Tweeter    2595
Preston Road    Plano    TX    75034 Tweeter    Frostwood Retail Center   
Houston    TX    77024 Tweeter    20210 Eastex Freeway    Humble    TX    77024
Tweeter    2260 S. Interstate Hwy 35 East    Lewisville    TX    75067 Tweeter
   Woodridge Plaza    Woodlands    TX    77385 Tweeter    18980 Gulf Freeway   
Friendswood    TX    77546 Tweeter    2821 Southlake Blvd    Southlake    TX   
76092 Tweeter    18671 Interstate Hwy 635    Mesquite    TX    75150 Tweeter   
1150 Fry Road    Houston    TX    77084 Tweeter    6615 Roxburgh    Houston   
TX    77041 Tweeter    3325 Garden Brook Drive    Dallas    TX    75234 Tweeter
   5310 Kirby Drive    Houston    TX    77005 Tweeter    6522B Westheimer Road
   Houston    TX    77057 Tweeter    4752 FM 1960 West    Houston    TX    77069
Tweeter    13900 Dallas Parkway    Dallas    TX    75240 Tweeter    9100 N
Central Expressway    Dallas    TX    75225 Vecom USA Int’l, Inc.    dba Sound
Connection    Laredo    TX    78041 Woody’s Car Stereo & Electronics    5300
Camp Bowie Blvd    Fort Worth    TX    76107 Yah-Te-Hay Pickup Accessories   
808 E. Highway 121    Lewisville    TX    75057 Air Repair Accessories    3665
South 300 West    Salt Lake City    UT    84115 Innovative Car Audio    8600
South 700 East    Sandy    UT    84070 Innovative Car Audio    3901 West 5400
Street    Taylorsville    UT    84118 Innovative Car Audio    297 North Bluff
Road    St. George    UT    84470

 

Page 19



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

Audio Express    1409 Williamson Road    Roanoke    VA    24012 Audio Express   
1236 Jefferson Davis Highway    Fredericksburg    VA    22401 Audio Express   
6101 W. Broad Street    Richmond    VA    23230 Audio Express    8253 Midlothian
Turnpike    Richmond    VA    23235 Audio Express    40 Southgate Square   
Colonial Heights    VA    23834 Audio Express    11201 Midlothian Turnpike   
Richmond    VA    23235 Audio Express    6101 West Broad Street    Richmond   
VA    23230 Car Spa, Inc.    3846 S. Four Mile Run Drive    Arlington    VA   
22206 Crutchfield Corporation    1 Crutchfield Park    Charlottesville    VA   
22911 Crutchfield Corporation    1663 East Market Street    Harrisonburg    VA
   22801 Crutchfield Corporation    1784 Rio Hill Center    Charlottesville   
VA    22901 Discount Auto Sound    5479 Virginia Beach Blvd    Virginia Beach   
VA    23462 Discount Auto Sound    818 E. Little Creek Road    Norfolk    VA   
23518 Discount Auto Sound    200 Ed Wright Lane    Newport News    VA    23606
Discount Autosound    805 Live Oak Drive    Chesapeake    VA    23320 Jim Weaver
Satellite    15488 School Street    Bowling Green    VA    22427 Mobil Satellite
Technologies    1500 Technology Drive    Chesapeake    VA    23320 Music
Solution    7537 Carrollton Pike    Galax    VA    24333 Myer-Emco    3511
Carlin Springs Road    Falls Church    VA    22041 Myer-Emco    12300 Price Club
Plaza Drive    Fairfax    VA    22030 Myer-Emco    8138 Watson Street    Tyson’s
Corner    VA    22102 Myer-Emco    2800 Clarendon Blvd    Arlington    VA   
22201 Myer-Emco    47100 Community Plaza    Sterling    VA    20164 Tweeter   
10890 Lee Highway    Fairfax    VA    22031 Tweeter    5857 Leesburg Pike   
Baileys Crossing    VA    22441 Tweeter    1500 Central Park Blvd   
Fredericksburg    VA    22401 Tweeter    7381 Sudley Road    Manassas    VA   
20109 Winchester Discount Outlet    64 W. Jubal Early Drive    Winchester    VA
   22601 Aspen Sound    7316 N. Division    Spokane    WA    99208 Aspen Sound
   14009 E. Sprague Avenue    Spokane Valley    WA    99202 Innovative Audio   
2021 130th Avenue W.    Bellevue    WA    98005 KVH Industries, Inc.    13614
13th Avenue N.W.    Gig Harbor    WA    98332 N&S Marketing and Sales    19023
36th Avenue W    Lynnwood    WA    98036

 

Page 20



--------------------------------------------------------------------------------

DlrListforExcelOutput

 

N&S Marketing and Sales    19023 36th Avenue W    Lynnwood    WA    98036 Nuts
About HiFi    10100 Silverdale Way    Silverdale    WA    98383 Performance Auto
Sound    1314 N Wenatchee Avenue    Wenatchee    WA    98801 Performance Auto
Sound    1314 Wenatchee Avenue    Wenatchee    WA    98801 Performance Auto
Sound    938 West Third Avenue    Moses Lake    WA    98837 Performance Auto
Sound    3500 West Clearwater Avenue    Kennewick    WA    99336 Performance
Auto Sound    2210 South First Street    Yakima    WA    98903 Performance Auto
Sound    1722 East Isaacs    Walla Walla    WA    99362 The Good Guys    601
106th Avenue N.E.    Bellevue    WA    98004 The Good Guys    200 East Bellis
Fair Parkway    Bellingham    WA    98225 The Good Guys    19800 44th Avenue W.
   Lynnwood    WA    98036 The Good Guys    1530 Black Lake Blvd    Olympia   
WA    98502 The Good Guys    120 31st Avenue S.E.    Puyallup    WA    98374 The
Good Guys    300 Andover Park West #500    Tukwila    WA    98118 Project Two
Customs LLC    2303 Badger Drive    Wauesha    WI    53188 Pyramid Coach
Corporation    102 Freedom Lane    Janesville    WI    53456 Cole Motor Sports
   Route 460 - Green Valley    Bluefield    WV    24701 17th Street Audio &
Security    310 E. 17th Street    Cheyenne    WY    82001

 

Page 21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT B

 

DIRECTV PROGRAMMING PACKAGES

(Effective as of the Effective Date, and shall continue until replaced by
DIRECTV)

 

Total Choice Mobile Programming Package (containing those video, audio and data
programming services selected by DIRECTV in its sole discretion)

 

$39.99 per month per non-DIRECTV residential subscriber.

 

$4.99 per month per existing DIRECTV residential subscriber only.

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT C

 

ORDER PROCEDURES

 

DIRECTV and Retailer will work together to identify necessary electronic
communications interfaces between Retailer and DIRECTV to allow Retailer to
perform automated account set-up and processing from a specified location of
Retailer, in a manner which complies with the technical parameters and/or
standards specified by DIRECTV. Each of Retailer and DIRECTV shall be
responsible for implementing and bearing the costs associated with their
respective interfaces. Retailer shall pay any telephone line costs associated
with the electronic communications interface link between Retailer and the
Electronic Data Interchange address (or other applicable computer interface
connection point) where DIRECTV accesses the Orders Retailer transmits to
DIRECTV. Retailer shall transmit, for each Order, the Required Subscriber
Information and shall use commercially reasonable efforts to submit the
Requested Subscriber Information.

 

Retailer hereby covenants that Retailer will maintain and only use, an
electronic communications interface which complies with the technical parameters
and/or standards specified by DIRECTV; provided, however, other methods for
transmitting and confirming orders (such as facsimile) may be used only when the
electronic communications interface is unavailable and DIRECTV provides Retailer
advance written notice that Retailer may use such methods. Retailer agrees to
pay those additional costs incurred by DIRECTV that are directly related to the
use of such other method, if use of such other method is the result of action or
inaction by Retailer, or is associated with a problem or deficiency in
Retailer’s equipment.

 

After receiving an authorization request message from Retailer’s automated
account set-up system, DIRECTV shall, upon acceptance of such request, establish
a pending account for the subscriber.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT D

 

COMMISSION SCHEDULE

 

(Effective Date: Upon Execution of this Agreement by the parties)

 

** This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. One page was omitted
pursuant to a request for confidential treatment and filed separately with the
SEC.

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT E

 

INSURANCE COVERAGE

 



--------------------------------------------------------------------------------

Client#: 3201   KVHIND

ACORD™ CERTIFICATE OF LIABILITY INSURANCE    DATE (MM/DD/YY)
06/04/04

 

PRODUCER

Hilb Rogal & Hobbs

99 High Street

Boston, MA 02110-2320

617 348-1900

 

 

THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.

 

 

INSURERS AFFORDING COVERAGE

 

 

NAIC #

INSURED

 

 

INSURER A: St. Paul Fire & Marine

   

KVH Industries, Inc.

50 Enterprise Center

Middletown, RI 02842

 

INSURER B:

     

INSURER C:

     

INSURER D:

       

INSURER E:

   

 

COVERAGES

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

lNSR

LTR

--------------------------------------------------------------------------------

 

ADD’L

INSRD

--------------------------------------------------------------------------------

 

TYPE OF INSURANCE

--------------------------------------------------------------------------------

 

POLICY

NUMBER

--------------------------------------------------------------------------------

 

POLICY

EFFECTIVE

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

POLICY EXPIRATION

DATE (MM/DD/YY)

--------------------------------------------------------------------------------

 

LIMITS

--------------------------------------------------------------------------------

A       GENERAL LIABILITY   TE06902500   10/01/03   10/01/04  

EACH OCCURRENCE

  $ 1,000,000         x COMMERCIAL GENERAL LIABILITY               DAMAGE TO
RENTED PREMISES (Ea occurrence)   $ 250,000        

¨ CLAIMS MADE x OCCUR

              MED EXP ( Any one person)   $ 10,000        

¨                                                               

              PERSONAL & ADV INJURY   $ 1,000,000        

¨                                                               

             

GENERAL AGGREGATE

  $ 2,000,000         GEN’L AGGREGATE LIMIT APPLIES PER:               PRODUCTS
- COMP/OP AGG   $ 2,000,000        

¨ POLICY ¨ PROJECT ¨ LOC

                              AUTOMOBILE LIABILITY              

COMBINED SINGLE LIMIT

(Ea accident)

  $          

¨ ANY AUTO

                           

¨ ALL OWNED AUTOS

             

BODILY INJURY

(Per person)

  $          

¨ SCHEDULED AUTOS

                           

¨ HIRED AUTOS

             

BODILY INJURY

(Per accident)

  $          

¨ NON-OWNED AUTOS

                           

¨                                                                

             

PROPERTY DAMAGE

(Per accident)

  $          

¨

                            GARAGE LIABILITY               AUTO ONLY - EA
ACCIDENT       $          

¨ ANY AUTO

             

OTHER THAN

AUTO ONLY:

  EA ACC   $          

¨

                AGG   $   A       EXCESS/UMBRELLA LIABILITY  

TE06902500

  10/01/03   10/01/04  

EACH OCCURRENCE

      $ 10,000,000         x OCCUR      ¨ CLAIMS MADE              

AGGREGATE

      $ 10,000,000        

¨ DEDUCTIBLE

                      $                                   $          

x RETENTION      $ 10000

                      $       WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY    
         

¨ WC STATUTORY LIMITS

¨ OTHER

          ANY PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER EXCLUDED?            
 

E.L. EACH ACCIDENT

  $      

If yes, describe under

SPECIAL PROVISIONS below

             

E.L. DISEASE - EA EMPLOYEE

  $                          

E.L. DISEASE - POLICY LIMIT

  $       OTHER                      

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT / SPECIAL PROVISIONS

Certificate Holder is added as Additional Insured under Commercial General

Liability and Umbrella Liability ATIMA

 

CERTIFICATE HOLDER       CANCELLATION

DIRECTV, lnc.

2230 East Imperial Highway

El Segundo, CA 90245

      SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS
OR REPRESENTATIVES.         AUTHORIZED REPRESENTATIVE         

/s/ Illegible

ACORD 25 (2001/08) 1 of 2                #77469       WFB                © ACORD
CORPORATION 1988



--------------------------------------------------------------------------------

IMPORTANT

 

If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).

 

If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,
certain policies may require an endorsement. A statement on this certificate
does not confer rights to the certificate holder in lieu of such endorsement(s).

 

DISCLAIMER

 

The Certificate of Insurance on the reverse side of this form does not
constitute a contract between the issuing insurer(s), authorized representative
or producer, and the certificate holder, nor does it affirmatively or negatively
amend, extend or alter the coverage afforded by the policies listed thereon.

 

ACORD 25-S (2001/08) 2 of 2                #77469    

 



--------------------------------------------------------------------------------

ACORD™ CERTIFICATE OF LIABILITY INSURANCE    DATE (MM/DD/YY)
06/04/04

PRODUCER

Aon Risk Services, Inc. of Rhode Island

50 Kennedy Plaza

10th Floor

Providence RI 02903-2393

   THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.      COMPANIES AFFORDING
COVERAGE

 

PHONE - (866) 266-7475         FAX - (866) 467-7847

  

 

COMPANY

A

   Fairfield Insurance Co

INSURED

KVH Industries, Inc.

50 Enterprise Center

Office Park

Middletown RI 028400000 USA

  

 

COMPANY

B

       

 

COMPANY

C

       

 

COMPANY

D

    

 

COVERAGES

 

    THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED,
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE
TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN
REDUCED BY PAID CLAIMS.

 

CO
LTR

--------------------------------------------------------------------------------

 

TYPE OF INSURANCE

--------------------------------------------------------------------------------

 

POLICY NUMBER

--------------------------------------------------------------------------------

 

POLICY
EFFECTIVE

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

POLICY

EXPIRATION

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

LIMITS

--------------------------------------------------------------------------------

    GENERAL LIABILITY               GENERAL AGGREGATE           ¨ COMMERCIAL
GENERAL LIABILITY               PRODUCTS - COMP/OP AGG           ¨¨ CLAIMS
MADE    ¨ OCCUR               PERSONAL & ADV INJURY           ¨ OWNER’S &
CONTRACTOR’S PROT               EACH OCCURRENCE          
¨                                                                           
FIRE DAMAGE (Any one fire)           ¨                                      
                                     MED EXP (Any one person)          
AUTOMOBILE LIABILITY               COMBINED SINGLE LIMIT           ¨ ANY AUTO  
                      ¨ ALL OWNED AUTOS              

BODILY INJURY

(Per person)

          ¨ SCHEDULED AUTOS                         ¨ HIRED AUTOS              

BODILY INJURY

(Per accident)

          ¨ NON-OWNED AUTOS                        
¨                                                                           
PROPERTY DAMAGE           ¨                                      
                                               GARAGE LIABILITY              
AUTO ONLY - EA ACCIDENT           ¨ ANY AUTO               OTHER THAN AUTO ONLY:
          ¨                                                                     
      EACH ACCIDENT           ¨                                      
                                     AGGREGATE           EXCESS LIABILITY      
        EACH OCCURRENCE           ¨ UMBRELLA FORM               AGGREGATE      
    ¨ OTHER THAN UMBRELLA FORM                       A  
WORKER’S COMPENSATION AND   1100001360           ¨ WC STATUTORY LIMITS ¨ OTHER  
        EMPLOYERS’ LIABILITY   WORKERS COMP (OTHER STATES)   05/10/04   05/10/05
  EL EACH ACCIDENT   $ 500,000    

THE PROPRIETOR/

PARTNERS/EXECUTIVE     ¨ INCL

              EL DISEASE-POLICY LIMIT   $ 500,000                              
OFFICERS ARE:                    ¨ EXCL               EL DISEASE-EA EMPLOYEE   $
500,000                                                                        
           

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS

Workers Compensation for CA, IL & FL

 

CERTIFICATE HOLDER

     

CANCELLATION

DIRECTV

2230 EAST IMPERIAL HIGHWAY

EL SEGUNDO CA 90245 USA

      SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT. BUT FAILURE TO MAIL
SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE
COMPANY. ITS AGENTS OR REPRESENTATIVES.         AUTHORIZED REPRESENTATIVE ACORD
25-S (1/95)       © ACORD CORPORATION 1988 Certificate No: 570009906867      
Holder Identifier:

 



--------------------------------------------------------------------------------

ACORD™ CERTIFICATE OF LIABILITY INSURANCE    DATE (MM/DD/YY)
06/04/04

PRODUCER

Aon Risk Services, Inc. of Rhode Island

50 Kennedy Plaza

10th Floor

Providence RI 02903-2393

   THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.      COMPANIES AFFORDING
COVERAGE

 

PHONE - (866) 266-7475         FAX - (866) 467-7847

  

 

COMPANY

A

   Lmi Insurance co

INSURED

KVH Industries, Inc.

50 Enterprise Center

Office Park

Middletown RI 028400000 USA

  

 

COMPANY

B

       

 

COMPANY

C

       

 

COMPANY

D

    

 

COVERAGES

 

    THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED,
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE
TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN
REDUCED BY PAID CLAIMS.

 

CO
LTR

--------------------------------------------------------------------------------

 

TYPE OF INSURANCE

--------------------------------------------------------------------------------

 

POLICY NUMBER

--------------------------------------------------------------------------------

 

POLICY
EFFECTIVE

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

POLICY

EXPIRATION

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

LIMITS

--------------------------------------------------------------------------------

    GENERAL LIABILITY               GENERAL AGGREGATE           ¨ COMMERCIAL
GENERAL LIABILITY               PRODUCTS - COMP/OP AGG           ¨¨ CLAIMS
MADE    ¨ OCCUR               PERSONAL & ADV INJURY           ¨ OWNER’S &
CONTRACTOR’S PROT               EACH OCCURRENCE          
¨                                                                              
      FIRE DAMAGE (Any one fire)          
¨                                                                              
      MED EXP (Any one person)           AUTOMOBILE LIABILITY              
COMBINED SINGLE LIMIT           ¨ ANY AUTO                         ¨ ALL OWNED
AUTOS              

BODILY INJURY

(Per person)

          ¨ SCHEDULED AUTOS                         ¨ HIRED AUTOS              

BODILY INJURY

(Per accident)

          ¨ NON-OWNED AUTOS                        
¨                                                                              
      PROPERTY DAMAGE           ¨                                      
                                                        GARAGE LIABILITY        
      AUTO ONLY - EA ACCIDENT           ¨ ANY AUTO               OTHER THAN AUTO
ONLY:           ¨                                      
                                              EACH ACCIDENT          
¨                                                                              
      AGGREGATE           EXCESS LIABILITY               EACH OCCURRENCE        
  ¨ UMBRELLA FORM               AGGREGATE           ¨ OTHER THAN UMBRELLA FORM  
                    A   WORKER’S COMPENSATION AND   WC5 - 345 - 371678 - 014    
      ¨ WC STATUTORY LIMITS ¨ OTHER           EMPLOYERS’ LIABILITY  
Workers Compensation MI   05/08/04   05/08/05   EL EACH ACCIDENT   $ 500,000    

THE PROPRIETOR/

PARTNERS/EXECUTIVE     ¨ INCL

              EL DISEASE-POLICY LIMIT   $ 500,000                              
OFFICERS ARE:                    ¨ EXCL               EL DISEASE-EA EMPLOYEE   $
500,000                                                                        
           

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS

Workers Compensation for the state of Michigan

 

CERTIFICATE HOLDER

     

CANCELLATION

DIRECTV

2230 EAST IMPERIAL HIGHWAY

EL SEGUNDO CA 90245 USA

      SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL
SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE
COMPANY. ITS AGENTS OR REPRESENTATIVES.         AUTHORIZED REPRESENTATIVE ACORD
25-S (1/95)       © ACORD CORPORATION 1988 Certificate No: 570009906892      
Holder Identifier:



--------------------------------------------------------------------------------

ACORD™ CERTIFICATE OF LIABILITY INSURANCE    DATE (MM/DD/YY)
06/04/04

PRODUCER

Aon Risk Services, Inc. of Rhode Island

50 Kennedy Plaza

10th Floor

Providence RI 02903-2393

   THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.      COMPANIES AFFORDING
COVERAGE

 

PHONE - (866) 266-7475         FAX - (866) 467-7847

  

 

COMPANY

A

   Beacon Mutual Ins Co

INSURED

KVH Industries, Inc.

50 Enterprise Center

office Park

Middletown RI 028400000 USA

  

 

COMPANY

B

       

 

COMPANY

C

       

 

COMPANY

D

    

 

COVERAGES

 

    THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN
ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN,
THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE
TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN
REDUCED BY PAID CLAIMS.

 

CO
LTR

--------------------------------------------------------------------------------

 

TYPE OF INSURANCE

--------------------------------------------------------------------------------

 

POLICY NUMBER

--------------------------------------------------------------------------------

 

POLICY
EFFECTIVE

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

POLICY

EXPIRATION

DATE

(MM/DD/YY)

--------------------------------------------------------------------------------

 

LIMITS

--------------------------------------------------------------------------------

    GENERAL LIABILITY               GENERAL AGGREGATE           ¨ COMMERCIAL
GENERAL LIABILITY               PRODUCTS - COMP/OP AGG           ¨¨ CLAIMS
MADE    ¨ OCCUR               PERSONAL & ADV INJURY           ¨ OWNER’S &
CONTRACTOR’S PROT               EACH OCCURRENCE          
¨                                                                             
FIRE DAMAGE (Any one fire)           ¨                                      
                                       MED EXP (Any one person)          
AUTOMOBILE LIABILITY               COMBINED SINGLE LIMIT           ¨ ANY AUTO  
                      ¨ ALL OWNED AUTOS              

BODILY INJURY

(Per person)

          ¨ SCHEDULED AUTOS                         ¨ HIRED AUTOS              

BODILY INJURY

(Per accident)

          ¨ NON-OWNED AUTOS                        
¨                                                                             
PROPERTY DAMAGE           ¨                                      
                                                 GARAGE LIABILITY              
AUTO ONLY - EA ACCIDENT           ¨ ANY AUTO               OTHER THAN AUTO ONLY:
          ¨                                                                     
        EACH ACCIDENT           ¨                                      
                                       AGGREGATE           EXCESS LIABILITY    
          EACH OCCURRENCE           ¨ UMBRELLA FORM               AGGREGATE    
      ¨ OTHER THAN UMBRELLA FORM                       A  
WORKER’S COMPENSATION AND   4595           x WC STATUTORY LIMITS ¨ OTHER        
  EMPLOYERS’ LIABILITY   WORKERS COMPENSATION - RI   05/10/04   05/10/05   EL
EACH ACCIDENT   $ 500,000    

THE PROPRIETOR/

PARTNERS/EXECUTIVE     ¨ INCL

              EL DISEASE-POLICY LIMIT   $ 500,000                              
OFFICERS ARE:                    ¨ EXCL               EL DISEASE-EA EMPLOYEE   $
500,000                                                                        
           

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS

Workers Compensation for the State of Rhode Island

 

CERTIFICATE HOLDER

     

CANCELLATION

DIRECTV

2230 EAST IMPERIAL HIGHWAY

EL SEGUNDO CA 90245 USA

      SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL
SUCH NOTICE SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE
COMPANY, ITS AGENTS OR REPRESENTATIVES.         AUTHORIZED REPRESENTATIVE      
  Aon Risk Services, Inc. of RI ACORD 25-S (1/95)       © ACORD CORPORATION 1988
Certificate No: 570009906875       Holder Identifier: